 

Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 17, 2015

Among

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

as Borrower

and

THE LENDERS PARTY HERETO

and

CITIBANK, N.A.

as Agent

BANK OF AMERICA, N.A.

as Syndication Agent

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

PNC CAPITAL MARKETS LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

U.S. BANK NATIONAL ASSOCIATION AND

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

PNC BANK, NATIONAL ASSOCIATION,

SUNTRUST BANK,

U.S. BANK NATIONAL ASSOCIATION AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS*

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

SECTION 1.01.

 

Certain Defined Terms

 

1

SECTION 1.02.

 

Computation of Time Periods

 

23

SECTION 1.03.

 

Accounting Terms

 

23

SECTION 1.04.

 

Terms Generally

 

23

SECTION 1.05.

 

[Reserved]

 

23

SECTION 1.06.

 

Certain Additional Committed Currencies

 

23

SECTION 1.07.

 

Pro Forma Calculations

 

24

SECTION 1.08.

 

Classification of Loans and Borrowings

 

25

 

 

 

 

 

ARTICLE II

 

 

 

 

 

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

 

 

 

 

 

SECTION 2.01.

 

The Advances and Letters of Credit

 

25

SECTION 2.02.

 

Making the Advances

 

26

SECTION 2.03.

 

Issuance of and Drawings and Reimbursement Under Letters of Credit

 

26

SECTION 2.04.

 

Fees

 

29

SECTION 2.05.

 

Optional Termination or Reduction of the Commitments

 

29

SECTION 2.06.

 

Repayment of Advances and Letter of Credit Drawings

 

29

SECTION 2.07.

 

Interest on Advances

 

30

SECTION 2.08.

 

Interest Rate Determination

 

31

SECTION 2.09.

 

Optional Conversion of Advances

 

32

SECTION 2.10.

 

Prepayments of Advances

 

32

SECTION 2.11.

 

Increased Costs

 

33

SECTION 2.12.

 

Illegality

 

34

SECTION 2.13.

 

Payments and Computations

 

34

SECTION 2.14.

 

Taxes

 

35

SECTION 2.15.

 

Sharing of Payments, Etc

 

37

SECTION 2.16.

 

Evidence of Debt

 

37

SECTION 2.17.

 

Use of Proceeds

 

38

SECTION 2.18.

 

Mitigation Obligations; Replacement of Lenders

 

38

SECTION 2.19.

 

Cash Collateral

 

39

SECTION 2.20.

 

Defaulting Lenders

 

39

SECTION 2.21.

 

Increase in the Aggregate Commitments

 

40

SECTION 2.22.

 

Extension of Termination Date

 

42

SECTION 2.23.

 

Incremental Facilities

 

42

 

 

 

 

 

ARTICLE III

 

 

 

 

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

 

 

 

 

SECTION 3.01.

 

Conditions Precedent to Effectiveness

 

45

SECTION 3.02.

 

[Reserved]

 

45

SECTION 3.03.

 

[Reserved]

 

45

SECTION 3.04.

 

Conditions Precedent to Each Revolving Credit Borrowing and Issuance

 

45

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

SECTION 4.01.

 

Representations and Warranties of the Borrower

 

46

 

 

 

 

 

ARTICLE V

 

 

 

 

 

COVENANTS OF THE LOAN PARTIES

 

 

 

 

 

SECTION 5.01.

 

Affirmative Covenants

 

48

* The Table of Contents is not part of this Agreement.

i

--------------------------------------------------------------------------------

 

SECTION 5.02.

 

[Reserved]

 

50

SECTION 5.03.

 

Negative Covenants

 

50

SECTION 5.04.

 

[Reserved]

 

56

SECTION 5.05.

 

Financial Covenants

 

56

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

 

SECTION 6.01.

 

Events of Default

 

57

SECTION 6.02.

 

Actions in Respect of the Letters of Credit upon Default

 

58

SECTION 6.03.

 

Application of Funds

 

59

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

[RESERVED]

 

ARTICLE VIII

 

 

 

 

 

THE AGENT

 

 

 

 

 

SECTION 8.01.

 

Authorization and Authority

 

59

SECTION 8.02.

 

Rights as a Lender

 

60

SECTION 8.03.

 

Duties of Agent; Exculpatory Provisions

 

60

SECTION 8.04.

 

Reliance by Agent

 

60

SECTION 8.05.

 

Delegation of Duties

 

61

SECTION 8.06.

 

Resignation of Agent

 

61

SECTION 8.07.

 

Non-Reliance on Agent and Other Lenders

 

61

SECTION 8.08.

 

No Other Duties, etc

 

62

SECTION 8.09.

 

Agent May File Proofs of Claim

 

62

SECTION 8.10.

 

Collateral and Guaranty Matters

 

62

SECTION 8.11.

 

Cash Management Banks and Hedge Banks

 

63

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

SECTION 9.01.

 

Amendments, Etc

 

63

SECTION 9.02.

 

Notices, Etc

 

64

SECTION 9.03.

 

No Waiver; Remedies

 

65

SECTION 9.04.

 

Costs and Expenses

 

65

SECTION 9.05.

 

Right of Set-off

 

66

SECTION 9.06.

 

Binding Effect

 

67

SECTION 9.07.

 

Assignments and Participations

 

67

SECTION 9.08.

 

Confidentiality

 

69

SECTION 9.09.

 

Governing Law

 

69

SECTION 9.10.

 

Execution in Counterparts

 

69

SECTION 9.11.

 

Judgment

 

70

SECTION 9.12.

 

Jurisdiction, Etc

 

70

SECTION 9.13.

 

Substitution of Currency

 

70

SECTION 9.14.

 

No Liability of the Issuing Banks

 

70

SECTION 9.15.

 

Patriot Act Notice

 

71

SECTION 9.16.

 

Other Relationships; No Fiduciary Duty

 

71

SECTION 9.17.

 

Waiver of Jury Trial

 

71

SECTION 9.18.

 

Interest Rate Limitation

 

71

SECTION 9.19.

 

Effect of Restatement

 

71

 

 

 



ii

--------------------------------------------------------------------------------

 

Schedules

 

 

 

 

 

 

 

 

 

Schedule I – Commitments and Outstanding Advances

 

 

Schedule 4.01(l)

-

Subsidiaries

 

 

Schedule 5.03(a)

-

Existing Liens

 

 

Schedule 5.03(g)

-

Existing Subsidiary Indebtedness

 

 

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

 

 

Exhibit A-1

-

Form of Revolving Credit Note

 

 

Exhibit A-2

-

Form of Term Note

 

 

Exhibit B

-

Form of Notice of Borrowing

 

 

Exhibit C

-

Form of Assignment and Assumption

 

 

Exhibit D

-

Form of Opinion of Counsel for the Borrower

 

 

Exhibit E

-

Form of Tax Compliance Certificates

 

 

 

 

 

iii

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 17, 2015 (as further
amended, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among SCIENCE APPLICATIONS INTERNATIONAL CORPORATION, a
Delaware corporation (the “Borrower”), the Lenders (as defined in Article I),
and CITIBANK, N.A. (“Citibank”) as administrative agent (in such capacity, the
“Agent”) for the Lenders.

Pursuant to the Credit Agreement dated as of June 27, 2013 (the “Original Credit
Agreement”), the Lenders (as defined therein) extended credit to the Borrower in
the form of Term Advances (as defined therein) in an initial aggregate principal
amount of $500,000,000, Revolving Credit Commitments (as defined therein) and
Letter of Credit Commitments (as defined therein).

The Borrower desires to amend and restate the Original Credit Agreement to
permit, among other things, the Borrower to request the Tranche B Incremental
Commitments (as defined in Section 2.23(a)) and incur the Tranche B Incremental
Loans (as defined in Section 2.23(a)) in order to consummate the Acquisition (as
defined in Article I).  The Borrower has requested that upon satisfaction of the
conditions set forth in Section 3.01, the Original Credit Agreement (including
the exhibits and schedules thereto) be amended and restated in its entirety and
replaced by this Agreement.

The applicable Lenders have agreed to so amend and restate the Original Credit
Agreement, in each case on the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“A Type Term Loans” has the meaning specified in Section 2.23(b)(i).

“Acquired Business” has the meaning assigned to such term in the definition of
“Acquisition”.

“Acquired Entity” has the meaning specified in Section 5.03(j)(vi).

“Acquisition” means, collectively, (a) the acquisition by the Borrower with the
proceeds of the Tranche B Incremental Loans and any Term Advance Increases,
together with cash on hand, of 100% of the share capital of Scitor Holdings,
Inc., a Delaware corporation (together with its subsidiaries, the “Acquired
Business”) pursuant to the Agreement and Plan of Merger, dated as of March 1,
2015 by and among the Borrower, Caymus Acquisition Corporation (a wholly owned
Subsidiary of the Borrower), Scitor Holdings, Inc. and Leonard Green & Partners,
L.P. (together with all schedules, exhibits and annexes thereto, the
“Acquisition Agreement”), (b) the repayment in full of substantially all
outstanding indebtedness for borrowed money of the Acquired Business and (c) the
payment of fees, costs and expenses in connection with the foregoing.

“Acquisition Agreement” has the meaning assigned to such term in the definition
of “Acquisition”.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.  

“Advance” means a Revolving Credit Advance, a Term Advance, an Incremental
Advance or a Tranche B Incremental Loan as the context may require.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” has the meaning specified in the preamble hereto.

“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 1615
Brett Road, Building #3, New Castle, Delaware 19720, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Agent designated in writing from time
to time by the Agent to the Borrower and the Lenders for such purpose and (c) in
any such case, such other account of the Agent as is designated in writing from
time to time by the Agent to the Borrower and the Lenders for such purpose.

“Agent Parties” has the meaning specified in Section 9.02(d)(ii).

1

--------------------------------------------------------------------------------

 

“Agreement” has the meaning specified in the preamble hereto.

“Amendment and Restatement Effective Date” has the meaning specified in Section
3.01.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Leverage Ratio at the end of the most recent fiscal quarter of
the Borrower as set forth below:

 

Leverage Ratio

 

Applicable

Margin for

Eurocurrency

Rate

Advances

 

 

 

Applicable

Margin for

Base Rate

Advances

 

Level 1

< 1.50:1.00

 

1.50

%

 

 

0.500

%

Level 2

< 2.00:1.00 but ≥_ 1.50:1.00

 

1.750

%

 

 

0.750

%

Level 3

< 2.50:1.00 but ≥_ 2.00:1.00

 

2.250

%

 

 

1.250

%

Level 4

≥_ 2.50:1.00

 

2.750

%

 

 

1.750

%

The Leverage Ratio shall be determined on the basis of the most recent
certificate of the Borrower to be delivered pursuant to Section 5.01(i) for the
most recently ended fiscal quarter or fiscal year and any change in the Leverage
Ratio shall be effective one Business Day after the date on which the Agent
receives such certificate; provided, that for so long as the Borrower has not
delivered such certificate when due pursuant to Section 5.01(i), the Leverage
Ratio shall be deemed to be at Level 4 until the respective certificate is
delivered to the Agent.

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Leverage Ratio at the end of the most recent fiscal quarter
of the Borrower as set forth below:

 

Leverage Ratio

 

Applicable Percentage

 

Level 1

< 1.50:1.00

 

0.250

%

Level 2

< 2.00:1.00 but ≥ 1.50:1.00

 

0.300

%

Level 3

< 2.50:1.00 but ≥ 2.00:1.00

 

0.350

%

Level 4

≥ 2.50:1.00

 

0.500

%

The Leverage Ratio shall be determined on the basis of the most recent
certificate of the Borrower to be delivered pursuant to Section 5.01(i) for the
most recently ended fiscal quarter or fiscal year and any change in the Leverage
Ratio shall be effective one Business Day after the date on which the Agent
receives such certificate; provided that for so long as the Borrower has not
delivered such certificate when due pursuant to Section 5.01(i), the Leverage
Ratio shall be deemed to be at Level 4 until the respective certificate is
delivered to the Agent.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility, the Revolving Credit Facility, the Tranche B Incremental Facility or
any Specified Incremental Facility, a Lender that has a Commitment with respect
to such Facility or holds a Term Advance, Revolving Credit Advance, Tranche B
Incremental Loan or Specified Incremental Term Advance, respectively, at such
time and (b) with respect to the Letter of Credit Facility, (i) the Issuing
Banks and (ii) if any Letters of Credit have been issued hereunder, the
Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

2

--------------------------------------------------------------------------------

 

“Arrangers” means Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, PNC Capital Markets LLC, SunTrust Robinson Humphrey, Inc.,
U.S. Bank National Association and Wells Fargo Securities, LLC.

“Asset Sale” means the Disposition (by way of merger, casualty, condemnation or
otherwise) by the Borrower or any of its Subsidiaries to any Person other than a
Loan Party of (a) any Equity Interests of any of the Borrower’s Subsidiaries
(other than directors’ qualifying shares) or (b) any other assets of the
Borrower or any of its Subsidiaries, other than, in the case of either (a) or
(b), as applicable, (i) inventory, cash and Cash Equivalents Disposed of in the
Ordinary Course of Business, (ii) damaged, obsolete, surplus or worn out assets
and scrap, (iii) assets Disposed of in transactions constituting Investments
permitted under Section 5.03(j) or Restricted Payments permitted under Section
5.03(h) and (iv) any Dispositions or series of related Dispositions having a
value not in excess of $3,000,000.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.

“Assumed Indebtedness” has the meaning specified in Section 5.03(g)(v).

“Assuming Lender” has the meaning specified in Section 2.21(d).

“Assumption Agreement” has the meaning specified in Section 2.21(d)(ii).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.01(c)(ii).

“Available Amount” of a Letter of Credit at any time means the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

“B Type Term Loans” has the meaning specified in Section 2.23(b)(i).

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b) ½ of one percent per annum above the Federal Funds Rate; and

(c) the Intercontinental Exchange Benchmark Administration Ltd. (or the
successor thereto if it is no longer making such rates available) LIBOR Rate
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters LIBOR01 Page (or other commercially available
source providing such quotations as designated by the Agent from time to time)
at approximately 11:00 a.m. London time on such day), except if such day is not
a Business Day or is not a day for trading between banks in Dollar deposits in
the London interbank market, then One Month LIBOR for such day shall be
equivalent to One Month LIBOR for the most recent preceding day that is a
Business Day for trading between banks in Dollar deposits in the London
interbank market; provided that in no event shall One Month LIBOR be less than
0%.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).  

“Borrower” has the meaning specified in the preamble hereto.

“Borrowing” means Advances of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Advances, as to
which a single Interest Period is in effect, and may refer to a Revolving Credit
Borrowing, a Term Borrowing, a Tranche B Incremental Borrowing or an Incremental
Term Borrowing, as the context may require.

3

--------------------------------------------------------------------------------

 

“Borrowing Minimum” means, in respect of any Advance denominated in Dollars,
$5,000,000, in respect of any Advance denominated in Sterling, £5,000,000 and,
in respect of any Advance denominated in Euros, €5,000,000.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, which is also a TARGET Day).

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of the Borrower or any of its
Subsidiaries that are (or should be in accordance with GAAP) set forth in a
consolidated statement of cash flows of the Borrower and its Subsidiaries for
such period prepared in accordance with GAAP, but excluding in each case any
such expenditure made to restore, replace or rebuild property subject to any
damage, loss, destruction or condemnation, to the extent such expenditure is
made with insurance proceeds, condemnation awards or damage recovery proceeds
relating to any such damage, loss, destruction or condemnation.

“Capital Lease” has the meaning specified in the definition of Capital Lease
Obligations.

“Capital Lease Obligations” means all monetary obligations of any Person under
any leasing or similar arrangement which, in accordance with GAAP, is classified
as a capital lease (“Capital Lease”).

“Cash Collateral” shall have a meaning specified in the definition of Cash
Collateralize.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the Issuing Banks or Revolving Credit Lenders,
as collateral for L/C Obligations or obligations of Revolving Credit Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Agent and each applicable Issuing Bank shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Agent and each applicable Issuing Bank
(such collateral and other credit support, including the proceeds thereof, “Cash
Collateral”).  

“Cash Equivalents” means: (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of issuance thereof; (b) Investments
in commercial paper maturing within 270 days from the date of issuance thereof
and having, at such date of acquisition, the highest credit rating obtainable
from S&P or from Moody’s; (c) Investments in certificates of deposit, banker’s
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Agent or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime 2” (or the then equivalent grade) by
Moody’s or “A 2” (or the then equivalent grade) by S&P; (d) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria of clause (c) above; (e) Investments in “money market
funds” within the meaning of Rule 2a-7 of the Investment Company Act of 1940, as
amended, substantially all of whose assets are invested in Investments of the
type described in clauses (a) through (d) above; (f) securities with average
maturities of 12 months or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, by any political subdivision or taxing authority of any such state,
commonwealth or territory having an investment grade rating from either S&P or
Moody’s (or the equivalent thereof); and (g) investment funds investing
substantially all of their assets in securities of the types (including as to
credit quality and maturity) described in clauses (a) through (f) above.

“Cash Management Agreement” means any agreement to provide Cash Management
Services to any Loan Party.

“Cash Management Bank” means each provider of Cash Management Services, the
obligations under which constitute Secured Cash Management Obligations.

“Cash Management Services” means treasury management services (including
depository arrangements, controlled disbursements, zero balance arrangements,
cash sweeps, automated clearinghouse transactions, return items, overdrafts,
temporary advances, interstate depository network services, electronic funds
transfer, purchasing or debit card arrangements and other customary cash
management arrangements) provided to any Loan Party.

“Change in Law” means the occurrence, after the Original Effective Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration,

4

--------------------------------------------------------------------------------

 

interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Citibank” has the meaning specified in the preamble hereto.

“Class”, when used in reference to any Advance or Borrowing, refers to whether
such Advance, or the Advances comprising such Borrowing, are Revolving Credit
Advances, Term Advances, Incremental Advances, or Tranche B Incremental Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Credit Commitment, a Letter of Credit Commitment, a Term
Commitment, an Incremental Commitment or a Tranche B Incremental Commitment.

“Co-Documentation Agents” means PNC Bank, National Association, SunTrust Bank,
U.S. Bank National Association and Wells Fargo Bank, National Association.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment,
a Term Commitment, an Incremental Commitment or a Tranche B Incremental
Commitment, as the context may require.

“Commitment Date” has the meaning specified in Section 2.21(b).

“Commitment Increase” has the meaning specified in Section 2.21(a).

“Commitment Letter” means the amended and restated commitment letter, dated as
of March 17, 2015 (including all exhibits and attachments thereto and as the
same may be amended, supplemented, amended and restated and/or otherwise
modified from time to time prior to the Tranche B Effective Date, including by
the addition of additional lenders thereunder by way of joinder agreement) among
the Borrower, Citigroup Global Markets Inc., Bank of America, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, PNC Capital Markets LLC, PNC Bank,
National Association, SunTrust Robinson Humphrey, Inc., SunTrust Bank, U.S. Bank
National Association, Wells Fargo Securities, LLC, Wells Fargo Bank, National
Association, MUFG Union Bank, N.A., First Tennessee Bank National Association,
The Bank of Nova Scotia and Sumitomo Mitsui Banking Corporation.

“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland and Euros.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), any successor statute, and any rule, regulation or order promulgated
thereunder, in each case as amended from time to time.

“Commodity Futures Trading Commission” means the U.S. Commodity Futures Trading
Commission.

“Communications” has the meaning specified in Section 9.02(d)(ii).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Group” means the Borrower and its Subsidiaries.

“Consolidated Net Income” means, for any Person and any period, the net income
of such Person and its Consolidated Subsidiaries (excluding extraordinary gains
and extraordinary losses) for such period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

5

--------------------------------------------------------------------------------

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

“Current Assets” means, at any time, the Consolidated current assets (other than
cash and Cash Equivalents) of the Borrower and its Consolidated Subsidiaries at
such time, but excluding the current portion of deferred tax assets.

“Current Liabilities” means, at any time, the Consolidated current liabilities
of the Borrower and its Consolidated Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long term Indebtedness, (b)
outstanding Revolving Credit Advances and Letters of Credit, (c) the current
portion of interest and (d) the current portion of current and deferred income
taxes.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means at any time, subject to Section 2.18(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance or make any other payment
due hereunder (each, a “funding obligation”) unless such Lender has notified the
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations
hereunder, unless such writing or statement states that such position is based
on such Lender’s determination that one or more conditions precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its funding obligations under
other loan agreements or credit agreements generally under which it has
commitments to extend credit or that has notified, or whose Parent Company has
notified, the Agent or the Borrower in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under loan agreements or
credit agreements generally, (iv) any Lender that has, for three or more
Business Days after written request of the Agent or the Borrower, failed to
confirm in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Borrower’s receipt of such written confirmation), or (v) any Lender with respect
to which a Lender Insolvency Event has occurred and is continuing with respect
to such Lender or its Parent Company; provided that a Lender Insolvency Event
shall not be deemed to occur with respect to a Lender or its Parent Company
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or Parent Company by a Governmental Authority or instrumentality
thereof where such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.  Any
determination by the Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.18(c)) upon notification of such determination by the Agent to the
Borrower and the Lenders.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any issuance of Equity Interests by a Subsidiary of such
Person), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“EBITDA” means, for any Person and for any period, an amount equal to the
Consolidated Net Income of such Person and its Consolidated Subsidiaries for
such period plus without duplication and, to the extent incorporated in the
calculation of Consolidated Net Income, (a) Interest Expense of such Person and
its Consolidated Subsidiaries for that period plus (b) the aggregate amount of
Consolidated federal and state taxes on or measured by income of such Person and
its Consolidated Subsidiaries for that

6

--------------------------------------------------------------------------------

 

period whether or not payable during that period plus (c) Consolidated
depreciation, amortization and all other noncash items including non-cash
compensation and impairment charges of such Person and its Consolidated
Subsidiaries for that period minus (d) any gains attributable to the sale of
assets outside the Ordinary Course of Business plus (e) any losses attributable
to the sale of assets outside the Ordinary Course of Business plus (f) one-time
costs and expenses related to the Acquisition and any other transactions in
connection therewith, including any reorganization expenses, plus (g)
transaction fees and expenses related to any issuance of Equity Interests or
incurrence of Indebtedness permitted under this Agreement (in each case whether
or not consummated) plus (h) one-time costs and expenses related to any
Permitted Acquisition (in each case whether or not consummated) (provided that
the aggregate amount of add backs made pursuant to clauses (f), (g) and (h)
above for any Test Period shall not exceed an amount equal to 15% of EBITDA for
the period of four consecutive fiscal quarters most recently ended prior to the
determination date (and such determination shall be made prior to the making of,
and without giving effect to, any adjustments pursuant to clauses (f), (g) and
(h) above) and minus (i) any items of income or loss in respect of equity in the
income or loss of unconsolidated affiliates or minority interests in the income
or loss of Consolidated Subsidiaries in each case as determined in accordance
with GAAP, it being understood that any items of loss or expense would be added
to and any items of gain or income would be deducted from Consolidated Net
Income for the purpose of determining EBITDA.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, any hazardous or toxic material.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right (other than Indebtedness that is convertible into, or exchangeable for,
any such equity interests) entitling the holder thereof to purchase or otherwise
acquire any such equity interest.

“Equivalent” (i) in Dollars of any Committed Currency on any date, means the
rate quoted by the Agent or an Issuing Bank, as applicable, as the spot rate for
the purchase by such Person of Dollars with such Committed Currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made and (ii) in any Committed Currency of Dollars on any date,
means the rate quoted by the Agent or an Issuing Bank, as applicable, as the
spot rate for the purchase by such Person of such Committed Currency with
Dollars through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided, in each case, that the Agent or
such Issuing Bank may obtain such spot rate from another financial institution
designated by the Agent or such Issuing Bank if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further that such Issuing Bank may use such spot
rate quoted on the date as of which the foreign exchange computation is made in
the case of any Letter of Credit denominated in any Committed Currency.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) the occurrence of a “reportable event”, within the
meaning of Section 4043 of ERISA with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived; (b) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to a Plan;
(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of ERISA
and the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(d) any failure by any Plan to meet the minimum funding standards (as defined in
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each instance, whether or not waived; (e) the cessation of operations at a
facility of the Borrower or any ERISA Affiliate in the circumstances described
in Section 4062(e) of ERISA; (f) the withdrawal or partial withdrawal by the
Borrower or any ERISA Affiliate from (i) a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA or (ii) a Multiemployer Plan; (g) the receipt by the Borrower or any
ERISA Affiliate of any

7

--------------------------------------------------------------------------------

 

notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning a determination that a Multiemployer Plan
is, or is reasonably expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA or in “endangered” or “critical” status within the
meaning of Section 305 of ERISA or Section 432 of the Code; (h) the conditions
for the imposition of a lien under Section 302(f) of ERISA shall have been met
with respect to any Plan; (i) a determination that any Plan is, or is expected
to be, in “at risk” status (within the meaning of Section 303 of ERISA); (j) the
occurrence of a non-exempt “prohibited transaction” (as defined in Section 4975
of the Code or Section 406 of ERISA) with respect to a Plan with respect to
which the Borrower or any ERISA Affiliate is a “disqualified person” (within the
meaning of Section 4975 of the Code) or a “party in interest” (within the
meaning of Section 406 of ERISA) which results in liability to the Borrower or
any of its Subsidiaries; or (k) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, a Plan.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Reuters LIBOR01 Page (or any successor page) as the London interbank offered
rate for deposits in Dollars or the applicable Committed Currency at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period or, if for
any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the rate per annum at which deposits in Dollars or the applicable
Committed Currency is offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at 11:00
A.M. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to such Reference Bank’s Eurocurrency
Rate Advance comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period (provided that in
no event shall the rate per annum under this clause (a), including if determined
pursuant to the following sentence, be less than 0% per annum) by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period.  If the Reuters LIBOR01 Page (or any successor page) is
unavailable, the Eurocurrency Rate for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.08.  

“Eurocurrency Rate Advance” means (a) a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii) or (b) a Term Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(ii).

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess of
(a) the sum, without duplication, of (i) EBITDA for such fiscal year and
(ii) reductions to noncash working capital of the Borrower and its Subsidiaries
for such fiscal year (i.e., the absolute value of the decrease, if any, in
Current Assets minus Current Liabilities from the beginning to the end of such
fiscal year; provided that, for purposes of calculating Excess Cash Flow,
increases or decreases in working capital shall exclude (A) any changes in
Current Assets or Current Liabilities solely as a result of acquisitions or
Dispositions by the Borrower and its Subsidiaries during the applicable period
and (B) any reclassification in accordance with GAAP of assets or liabilities,
as applicable, between current and noncurrent) over (b) the sum, without
duplication, of (i) the amount of any Taxes payable in cash by the Borrower and
its

8

--------------------------------------------------------------------------------

 

Subsidiaries with respect to such fiscal year, (ii) Interest Expense for such
fiscal year paid in cash, (iii) Capital Expenditures made in cash during such
fiscal year, except to the extent financed with the proceeds of Indebtedness
(other than a Revolving Credit Advance), equity issuances, casualty proceeds,
condemnation proceeds or other proceeds that would not be included in EBITDA,
(iv) permanent repayments of Indebtedness (other than mandatory prepayments of
Advances under Section 2.10(b) or optional prepayments or repurchases of Term
Advances pursuant to Section 2.10(a)) made in cash by the Borrower or any of its
Subsidiaries during such fiscal year, but only to the extent that the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness, (v) additions to noncash working capital for such fiscal
year (i.e., the increase, if any, in Current Assets minus Current Liabilities
from the beginning to the end of such fiscal year), (vi) (x) any Restricted
Payments permitted under Section 5.03(h)(ii) and (y) up to $50,000,000 of
Restricted Payments permitted under Section 5.03(h)(iii), in each case made in
cash by the Borrower during such fiscal year, (vii) cash consideration paid
during such fiscal year by the Borrower or any of its Subsidiaries to make
Permitted Acquisitions or other Investments in third parties (other than any
Subsidiary) permitted under Section 5.03(j) (except to the extent funded with
the proceeds of Indebtedness, equity issuances, casualty proceeds, condemnation
proceeds or other proceeds that would not be included in EBITDA) and (viii) all
other amounts added back to Consolidated Net Income for the purposes of
calculating EBITDA to the extent paid in cash during such fiscal year.

“Excess Cash Flow Percentage” means 50.0% (or, if the Senior Secured Leverage
Ratio as of the last day of the applicable fiscal year shall have been (x) equal
to or greater than 2.50 to 1.00 but less than 3.00 to 1.00, 25%, or (y) less
than 2.50 to 1.00, 0%).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation (a) if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Guarantor of, or the grant by such Guarantor of
a security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of, or grant of such security interest by,
such Guarantor becomes or would become effective with respect to such Swap
Obligation or (b) upon the designation as such in any agreement with respect to
such Swap Obligations between the relevant Guarantor and counterparty applicable
to such Swap Obligations, and agreed by the Agent; provided, that if a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (x) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.18(b) or (y) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.14, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.14(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Existing Subsidiary Indebtedness” has the meaning specified in
Section 5.03(g)(ii).

“Extension Date” has the meaning specified in Section 2.22(a).

“Facility” means the Revolving Credit Facility, the Letter of Credit Facility,
the Term Facility, the Tranche B Incremental Facility or any Specified
Incremental Facility, as the context may require.

“FATCA” means (i) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), (ii) any current or future
regulations or official interpretations thereof and (iii) any agreements entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business

9

--------------------------------------------------------------------------------

 

Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
such day on such transactions received by the Agent from three Federal funds
brokers of recognized standing selected by it; provided that in no event shall
the Federal Funds Rate be less than 0% per annum for any day.

“Financial Covenants” means the covenants contained in Section 5.05 of this
Agreement.

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fronting Exposure” means, with respect to any Issuing Bank at any time there is
a Defaulting Lender, such Defaulting Lender’s Ratable Share of the outstanding
L/C Obligations with respect to Letters of Credit issued by such Issuing Bank
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, for the Borrower and its Subsidiaries on a Consolidated
basis in accordance with GAAP, an amount equal to all Indebtedness of the
Borrower and its Consolidated Subsidiaries as of the last day of such period.

“GAAP” has the meaning specified in Section 1.03.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).

“Guarantors” means, at any time on and after the Tranche B Effective Date, each
Subsidiary of the Borrower that at such time shall guarantee the Obligations
pursuant to one or more of the Security and Guarantee Documents.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Hedge Bank” means each counterparty to any Hedge Agreement with a Loan Party,
the obligations under which constitute Secured Hedging Obligations.

“Increase Date” has the meaning specified in Section 2.21(a).

“Increasing Lender” has the meaning specified in Section 2.21(b).

“Increasing Term Lender” has the meaning specified in Section 2.23(a)(i).

“Incremental Advances” means the Incremental Revolving Credit Advances and the
Incremental Term Advances.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement
among, and in form and substance reasonably satisfactory to, the Borrower, the
Agent and one or more Incremental Lenders.

“Incremental Commitment” means, with respect to any Lender, such Lender’s
Incremental Revolving Credit Commitment and Incremental Term Commitment.

“Incremental Facility Amount” means, at any time, the greater of (i) the excess,
if any, of (a) $345,000,000 over (b) the aggregate amount of all Commitment
Increases established prior to such time pursuant to Section 2.21 and all
Incremental Term Commitments and Incremental Revolving Credit Commitments
established prior to such time pursuant to Section 2.23(b), and

10

--------------------------------------------------------------------------------

 

(ii) such other amount, so long as, for the purposes of this clause (ii), after
giving pro forma effect to the incurrence or issuance of any such Incremental
Term Advances or Incremental Revolving Credit Commitments and the pro forma
adjustments described in Section 1.07, the Senior Secured Leverage Ratio
(calculated as if any Incremental Revolving Credit Commitment being incurred
were fully drawn on the effective date thereof) is equal to or less than 3.50 to
1.00.

“Incremental Lenders” means the Incremental Revolving Credit Lenders and the
Incremental Term Lenders.

“Incremental Revolving Credit Advances” means Revolving Credit Advances made by
one or more Lenders to the Borrower pursuant to an Incremental Revolving Credit
Commitment.

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.23(b), to make Revolving Credit Advances to
the Borrower.

“Incremental Revolving Credit Lender” means a Revolving Credit Lender with an
Incremental Revolving Credit Commitment.

“Incremental Term Advances” means any Advance made by one or more Lenders to the
Borrower pursuant to Section 2.01(d), made in the form of (a) additional Term
Advances, (b) additional Tranche B Incremental Loans or (c) to the extent
permitted by Section 2.23(b) and provided for in the relevant Incremental
Assumption Agreement, Specified Incremental Term Advances.

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Advances.

“Incremental Term Commitment” means the commitment of any Lender, established
pursuant to Section 2.23(b), to make any Incremental Term Advance to the
Borrower.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Advance.

“Indebtedness” of any specified Person means, without duplication, (a) all
indebtedness in respect of borrowed money, (b) all obligations of such Person
evidenced by bonds, notes, debentures or similar instruments, (c) all
obligations of such Person in respect of letters of credit or other similar
instruments (including reimbursement agreements with respect thereto), (d) the
Indebtedness of any other Persons to the extent guaranteed by such Person, (e)
all obligations of such Person to pay the deferred and unpaid purchase price of
any property (including Capital Lease Obligations), but excluding trade accounts
payable or accrued liabilities arising in the Ordinary Course of Business,
(f) all obligations under any accounts receivable financings, (g) all
obligations attributable to Synthetic Leases related to tangible property,
(h) all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; but only, for
each of clause (a) through (h), if and to the extent any of the foregoing
indebtedness would appear as a liability upon an unconsolidated balance sheet of
such Person prepared in accordance with GAAP (but does not include contingent
liabilities which appear only in a footnote to a balance
sheet).  Notwithstanding the foregoing, in no event shall the term
“Indebtedness” be deemed to include letters of credit that secure performance,
bonds that secure performance, surety bonds or similar instruments that are
issued in the Ordinary Course of Business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.08.

“Initial GAAP” has the meaning specified in Section 1.03.

“Interest Coverage Ratio” means, for the four consecutive fiscal quarters
immediately preceding determination, the ratio of (a) EBITDA to (b) Interest
Expense.

11

--------------------------------------------------------------------------------

 

“Interest Expense” means, for any period, for any Person, the sum, without
duplication, of total Consolidated interest expense (including that portion
attributable to Capital Leases in conformity with GAAP) of such Person and its
Consolidated Subsidiaries.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months, or subject to clause (c) of this definition, twelve
months, as the Borrower may, upon notice received by the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

(a) (i) with respect to the Revolving Credit Facility, the Borrower may not
select any Interest Period that ends after the Termination Date and (ii) with
respect to the Term Facility, the Borrower may not select any Interest Period
that ends after the Term Loan Maturity Date;

(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) in the case of any Borrowing, the Borrower shall not be entitled to select
an Interest Period having a duration of twelve months unless, by 2:00 P.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, each Appropriate Lender notifies the Agent that such Lender
will be providing funding for such Borrowing with such Interest Period (the
failure of any Appropriate Lender to so respond by such time being deemed for
all purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the
Appropriate Lenders object to the requested duration of such Interest Period,
the duration of the Interest Period for such Borrowing shall be one, two, three
or six months, as specified by the Borrower in the applicable Notice of
Borrowing as the desired alternative to an Interest Period of twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (d) of the definition of
Indebtedness in respect of such Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment but giving effect to any returns or distributions of capital
or repayment of principal actually received in cash by such Person with respect
thereto.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.  “Issue” has a corresponding
meaning.

“Issuing Bank” means the banks and other institutions listed on Schedule I
hereto or any Eligible Assignee to which a portion of the Letter of Credit
Commitment hereunder has been assigned pursuant to Section 9.07 or any other
Lender so long as such Eligible Assignee or Lender expressly agrees to perform
in accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which

12

--------------------------------------------------------------------------------

 

information shall be recorded by the Agent in the Register), for so long as such
Initial Issuing Bank, Eligible Assignee or Lender, as the case may be, shall
have a Letter of Credit Commitment.

“Junior Financing” has the meaning specified in Section 5.03(l)(i).

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.

“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Revolving Credit Advances made by an Issuing
Bank in accordance with Section 2.03 that have not been funded by the
Lenders.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (b) such Lender or its Parent Company has
become the subject of a proceeding under any Debtor Relief Law, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.

“Lenders” means each lender that has a Commitment hereunder with respect to any
Facility, each lender that holds a Term Advance, Revolving Credit Advance,
Tranche B Incremental Loan or any Specified Incremental Term Advance, each
Issuing Bank, each Assuming Lender that shall become a party hereto pursuant to
Section 2.21, each Lender that becomes a party hereto pursuant to Section 2.23
and each Person that shall become a party hereto pursuant to Section 9.07.

“Letter of Credit” has the meaning specified in Section 2.01(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a)(i).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and its specified Subsidiaries in (a) the Dollar amount set forth
opposite the Issuing Bank’s name on Schedule I hereto under the caption “Letter
of Credit Commitment” or (b) if such Issuing Bank has entered into one or more
Assignment and Assumptions, or if such Person became an Issuing Bank after the
Amendment and Restatement Effective Date, the Dollar amount set forth for such
Issuing Bank in the Register maintained by the Agent pursuant to Section 9.07(c)
as such Issuing Bank’s “Letter of Credit Commitment”, in each case as such
amount may be reduced prior to such time pursuant to Section 2.05.

“Letter of Credit Facility” means, at any time, an amount equal to the least of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, (b) $15,000,000 and (c) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(a) the amount equal to the Consolidated Funded Debt on such date, to (b) EBITDA
for the most recently completed four consecutive fiscal quarters of the
Consolidated Group ending on or prior to such date, in each case on a
Consolidated basis for the Consolidated Group as of such date.

“Lien” means (a) with respect to any asset, (i) any mortgage, deed of trust,
lien (statutory or other), pledge, hypothecation, assignment, deposit
arrangement, encumbrance, license, charge preference, priority or other security
interest or preferential arrangement of any kind or nature whatsoever in or on
such asset (including any conditional sale or other title retention agreement,
Capital Lease, any easement, right of way or other encumbrance on title to real
property) and (ii) the interest of a vendor or a lessor under any conditional
sale agreement, Capital Lease or title retention agreement (or any financing
lease having substantially the same effect as any of the foregoing) relating to
such asset and (b) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Document Obligations” means (a) the due and punctual payment by the Loan
Parties of (i) the principal of and interest (including any interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed

13

--------------------------------------------------------------------------------

 

claims in such proceeding) on each of the Advances, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide Cash Collateral, and (iii) all other monetary obligations
of any Loan Party to the Agent, any of the Lenders, any Issuing Bank or any
other Secured Parties pursuant to any Loan Document, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, indirect,
absolute, contingent, fixed, due or to become due, now existing or hereafter
arising or otherwise (including monetary obligations incurred after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding), and (b)
the due and punctual performance of all other obligations of the Borrower or any
other Loan Party under or pursuant to this Agreement and each of the other Loan
Documents.

“Loan Documents” means this Agreement, each Note, if any, each L/C Related
Document and, if the Tranche B Effective Date occurs, each of the Security and
Guarantee Documents, any Incremental Assumption Agreement and the Tranche B
Incremental Joinder.

“Loan Parties” means the Borrower and, if the Tranche B Effective Date occurs,
each of the Guarantors.

“Material Adverse Change” means any material adverse change in the business,
assets, operations and condition, financial or otherwise of the Consolidated
Group taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations and condition, financial or otherwise of the Consolidated
Group taken as a whole, (b) the rights and remedies of the Agent or any Lender
under this Agreement or any Note or (c) the ability of any Loan Party to perform
its obligations under this Agreement or any Note.

“Maximum Rate” has the meaning specified in Section 9.18.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
110% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Agent and the Issuing Banks in their sole discretion.

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

“Net Cash Proceeds” means (a) with respect to any Asset Sale, the cash proceeds
(including casualty insurance settlements and condemnation awards and cash
proceeds subsequently received (as and when received) in respect of noncash
consideration initially received) from such Asset Sale, net of (1) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Borrower’s good faith estimate of income
Taxes paid or payable in connection with such sale), (2) amounts provided as a
reserve by the Borrower and its Subsidiaries, in accordance with GAAP, against
any liabilities under any indemnification obligations or purchase price
adjustment associated with such Asset Sale (provided that, to the extent and at
the time any such amounts are released from such reserve, such amounts shall
constitute Net Cash Proceeds) and (3) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness which is secured by the
asset sold in such Asset Sale and which is required to be repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
asset); provided, however, that, if (x) the Borrower shall deliver a certificate
of a Financial Officer to the Agent at the time of receipt thereof setting forth
the Borrower’s intent to reinvest such proceeds in productive assets of a kind
then used or usable in the business of the Borrower and its Subsidiaries within
12 months of receipt of such proceeds and (y) no Default or Event of Default
shall have occurred and shall be continuing at the time of such certificate or
at the proposed time of the application of such proceeds, such proceeds shall
not constitute Net Cash Proceeds except to the extent (A) not so used (or
committed to be used) at the end of such 12-month period or (B) if committed to
be used within such 12-month period, not so used within 180 days after the end
of such 12-month period, at which time such proceeds shall be deemed to be Net
Cash Proceeds and (b) with respect to any issuance or incurrence of Indebtedness
for borrowed money, the cash proceeds thereof, net of all Taxes and customary
fees, commissions, costs and other expenses incurred in connection therewith.

14

--------------------------------------------------------------------------------

 

“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.22(b).

“Non-Extension Notice Date” has the meaning specified in Section 2.01(c)(ii).

“Note” means a Revolving Credit Note or Term Note, as the context may require.

“Notice Date” has the meaning specified in Section 2.22(b).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(c)(ii).

“Obligations” means each of the (a) Loan Document Obligations, (b) Secured Cash
Management Obligations, and (c) Secured Hedging Obligations; provided that the
Obligations shall not include any Excluded Swap Obligations; and provided
further that (a) Secured Cash Management Obligations and Secured Hedging
Obligations shall be secured and guaranteed pursuant to the Security and
Guarantee Documents only to the extent that, and for so long as, the Loan
Document Obligations are so secured and guaranteed and (b) any release of
collateral or Guarantors effected in the manner permitted by any of the Loan
Documents shall not require the consent of any Cash Management Bank or Hedge
Bank (in each case, in its capacity as such).

“OFAC” has the meaning specified in Section 4.01(p).

“OID” has the meaning specified in Section 2.23(b)(i).

“One Month LIBOR” has the meaning assigned to such term in the definition of
“Base Rate”.

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business.

“Original Credit Agreement” has the meaning specified in the introductory
statement.

“Original Effective Date” means June 27, 2013.

“Original Funding Date” means September 26, 2013.  

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan Document or Advance).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the Voting Stock of such Lender.

“Participant” has the meaning specified in Section 9.07(d).

15

--------------------------------------------------------------------------------

 

“Participant Register” has the meaning specified in Section 9.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Lenders.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” has the meaning specified in Section 5.03(j)(vi);
provided that, for the avoidance of doubt, the Acquisition shall be a Permitted
Acquisition hereunder.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:

(a) Liens for taxes, assessments and governmental charges or levies to the
extent that any such tax, assessment, government charge or levy is not overdue
for a period of more than 30 days or is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained;

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the Ordinary
Course of Business securing obligations that are not overdue for a period of
more than 30 days or, if more than 30 days overdue, are unfiled and no other
action has been taken to enforce such Lien or that are being contested in good
faith and by appropriate proceedings diligently conducted and as to which
appropriate reserves are being maintained;

(c) (A) pledges or deposits to secure obligations under workers’ compensation
laws or similar legislation or to secure public or statutory obligations, (B)
pledges or deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations in the ordinary
course of business and (C) pledges or deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to any Loan Party
in the Ordinary Course of Business;

(d) Liens securing the performance of statutory obligations or bids, surety,
appeal or customs bonds, standby letters of credit, performance or
return-of-money bonds or other obligations of a like nature incurred in the
Ordinary Course of Business of a Loan Party or any of their Subsidiaries;

(e) easements, rights of way and other encumbrances on title to real property
that do not, in the aggregate, materially interfere with the Ordinary Course of
the Business of the Consolidated Group, taken as a whole;

(f) Liens securing reimbursement obligations with respect to trade letters of
credit entered into in the Ordinary Course of Business that encumber documents
and other assets relating to such letters of credit and the products and
proceeds thereof;

(g) customary rights of set-off in favor of banks;

(h) precautionary Uniform Commercial Code filings made by a lessor pursuant to
an operating lease of the Borrower or any of its Subsidiaries entered into in
the Ordinary Course of Business; and

(i) Liens arising by virtue of the rendition, entry or issuance against the
Borrower or any of its Subsidiaries, or any property of the Borrower or any of
its Subsidiaries, of any judgment, writ, order, or decree to the extent the
rendition, entry, issuance or continued existence of such judgment, writ, order
or decree (or any event or circumstance relating thereto) has not resulted in
the occurrence of an Event of Default hereunder.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced, exchanged or extended except by an amount equal to accrued
and unpaid interest and a reasonable premium thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement, exchange or
extension and by an amount equal to any existing commitments unutilized
thereunder; (b) such modification, refinancing, refunding, renewal, replacement,
exchange or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged

16

--------------------------------------------------------------------------------

 

or extended; (c) if the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal,
replacement, exchange or extension is subordinated in right of payment to the
Obligations on terms, taken as a whole, as favorable in all material respects to
the Lenders as those contained in the documentation governing the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended;
(d) if the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended is secured, such modification, refinancing, refunding,
renewal, replacement, exchange or extension is unsecured or secured and subject
to intercreditor arrangements, if any, on terms, taken as a whole, as favorable
in all material respects to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended; (e) the terms and conditions (including, if
applicable, as to collateral) of any such modified, refinanced, refunded,
renewed, replaced, exchanged or extended Indebtedness are, (A) either
(i) customary for similar types of Indebtedness in light of then-prevailing
market conditions (it being understood that such Indebtedness shall not include
any financial maintenance covenants and that any negative covenants shall be
incurrence-based) or (ii) not materially less favorable to the Loan Parties or
the Lenders, taken as a whole, than the terms and conditions of the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended,
and (B) when taken as a whole (other than interest rate and redemption
premiums), not more restrictive to the Borrower and its Subsidiaries in any
material respect than those set forth in this Agreement; (f) such modification,
refinancing, refunding, renewal, replacement, exchange or extension is incurred
by the Person who is the obligor or guarantor (or any successor thereto) on the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended; and (g) at the time thereof, no Default or Event of Default shall have
occurred and be continuing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means a Single Employer Plan and a Multiple Employer Plan.

“Platform” has the meaning specified in Section 9.02(d)(i).

“Primary Currency” has the meaning specified in Section 9.11(c).

“Ratable Share” of any amount means (a) with respect to any Term Lender at any
time, the percentage of the Term Facility represented by the principal amount of
such Term Lender’s Term Advances at such time and (b) with respect to any
Revolving Credit Lender at any time, the percentage of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time.  If the commitment of each Revolving Credit Lender to
make Revolving Credit Advances and the obligation of the Issuing Banks to Issue
Letters of Credit have been terminated pursuant to Section 6.01, or if the
Revolving Credit Commitments have expired, then the Ratable Share of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Ratable Share of such Revolving Credit Lender in respect
of the Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.

“Recipient” means (a) the Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.

“Reference Banks” means Citibank, Bank of America, N.A., SunTrust Bank and U.S.
Bank National Association.  

“Register” has the meaning specified in Section 9.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 8.06(b).

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the sum of the (a) aggregate principal amount of all Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in Letters of Credit being deemed
“held” by such Revolving Credit Lender for purposes of this definition), (b) the
aggregate principal amount of the Term Facility, (c) the aggregate unused amount
of the Commitments and (d) if the Tranche B Effective Date occurs, the aggregate
principal amount of the Tranche B Incremental Facility; provided that (i) the
Total Revolving Credit Outstandings of, the Advances owed to or Commitments held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders, and (ii) without limiting Section 2.23(a),
solely with respect to any amendments, supplements or modifications to, or
amendments and restatements of, this Agreement or any other Loan Document that
are (x) effected in connection with the primary syndication of the Tranche B
Incremental Loans and (y) not, when taken as a whole, materially adverse to the
interests of the Lenders hereunder when compared to this Agreement as in effect
on the Amendment and Restatement Effective Date, the “Required Lenders”
hereunder shall mean the Agent.

17

--------------------------------------------------------------------------------

 

“Required RC/TLA Lenders” means at any time Lenders owed at least a majority in
interest of the sum of the (a) aggregate principal amount of all Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in Letters of Credit being deemed
“held” by such Revolving Credit Lender for purposes of this definition), (b) the
aggregate principal amount of the Term Facility and (c) the aggregate unused
amount of the Commitments (other than any Tranche B Incremental Commitment or
any Specified Incremental Tranche B Commitment); provided that (i) the Total
Revolving Credit Outstandings of, the Advances owed to or Commitments held by
any Defaulting Lender shall be excluded for purposes of making a determination
of Required RC/TLA Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in Letters of Credit
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate Unused Revolving Credit Commitments; provided that
the Unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall in each case be
excluded for purposes of making a determination of Required Term Lenders.

“Resignation Effective Date” has the meaning specified in Section 8.06(a).

“Responsible Officer” of any Person means any executive officer or Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement.

“Restricted Payments” has the meaning specified in Section 5.03(h).

“Revolving Credit Advance” means an advance by a Revolving Credit Lender to the
Borrower as part of a Revolving Credit Borrowing and refers to a Base Rate
Advance or a Eurocurrency Rate Advance (each of which shall be a “Type” of
Revolving Credit Advance).  Unless the context shall otherwise require, the term
“Revolving Credit Advance” shall include any Incremental Revolving Credit
Advances.

“Revolving Credit Borrowing” means a Borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Revolving Credit
Lenders.

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €5,000,000.

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.

“Revolving Credit Commitment” means as to any Lender (a) the Dollar amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Revolving Credit
Lender hereunder pursuant to an Assumption Agreement, the Dollar amount set
forth in such Assumption Agreement, as such Lender’s “Revolving Credit
Commitment” or (c) if such Lender has entered into an Assignment and Assumption,
the Dollar amount set forth for such Lender in the Register maintained by the
Agent pursuant to Section 9.07(d), as such Lender’s “Revolving Credit
Commitment”, as such amount may be reduced pursuant to Section 2.05 or increased
pursuant to Section 2.21 or Section 2.23.  The aggregate amount of the Lenders’
Revolving Credit Commitments as of the Amendment and Restatement Effective Date
is $200,000,000.  Unless the context shall otherwise require, the term
“Revolving Credit Commitments” shall include any Incremental Revolving Credit
Commitments.

“Revolving Credit Facility” means, at any time, (a) on or prior to the Revolving
Credit Facility Maturity Date, the aggregate amount of the Revolving Credit
Commitments at such time and (b) thereafter, the sum of the aggregate principal
amount of the Revolving Credit Advances outstanding at such time plus the
Available Amount of all Letters of Credit outstanding at such time.

“Revolving Credit Facility Maturity Date” means the Termination Date.  

18

--------------------------------------------------------------------------------

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment or a Revolving Credit Advance at such time.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender and its registered assigns, delivered pursuant to a
request made under Section 2.16 in substantially the form of Exhibit A-1 hereto,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Credit Advances made by such Lender to the Borrower.

“Sanctioned Country” has the meaning specified in Section 4.01(p).

“Sanctions” has the meaning specified in Section 4.01(p).

“SEC” means the Securities and Exchange Commission.

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of each Loan Party (whether absolute or
contingent and however and whenever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor)) arising in respect of Cash Management Services that (a) are owed to
the Agent, the Arrangers or an Affiliate of any of the foregoing, or to any
Person that, at the time such obligations were incurred, was the Agent, the
Arrangers or an Affiliate of any of the foregoing, (b) were owed on the Tranche
B Effective Date to a Person that was a Lender or an Affiliate of a Lender as of
the Tranche B Effective Date or (c) are owed to a Person that was a Lender or an
Affiliate of a Lender at the time such obligations were incurred.

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of each Loan Party (whether absolute or contingent
and however and whenever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor))
arising in respect of Hedge Agreements that (a) are owed to the Agent, the
Arrangers or an Affiliate of any of the foregoing, or to any Person that, at the
time such obligations were incurred, was the Agent, the Arrangers or an
Affiliate of any of the foregoing, (b) were owed on the Tranche B Effective Date
to a Person that was a Lender or an Affiliate of a Lender as of the Tranche B
Effective Date or (c) are owed to a Person that was a Lender or an Affiliate of
a Lender at the time such obligations were incurred; provided that Secured
Hedging Obligations shall not include any Excluded Swap Obligations.

“Secured Parties” means (a) each of the Lenders, (b) the Agent, (c) the
collateral agent under the Security and Guarantee Documents, (d) each Issuing
Bank, (e) each Cash Management Bank, (f) each Hedge Bank, (g) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document and (h) the successors and assigns of each of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended.

“Security and Guarantee Documents” means each and any of the mortgages,
guarantee and collateral agreement, security agreements, and/or other
instruments and documents executed and delivered on or after the Tranche B
Effective Date in connection with securing and/or guaranteeing the Facilities.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Senior Secured Debt on such date to (b) EBITDA for the most recently ended Test
Period.

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

19

--------------------------------------------------------------------------------

 

“Specified Incremental A Cap” means $150,000,000.

“Specified Incremental Facility” means the Specified Incremental Tranche A
Facility and the Specified Incremental Tranche B Facility, as the context may
require.

“Specified Incremental Term Advances” has the meaning specified in
Section 2.23(b).

“Specified Incremental Term Commitments” has the meaning specified in
Section 2.23(b).

“Specified Incremental Tranche A Advances” has the meaning specified in
Section 2.23(b).

“Specified Incremental Tranche A Commitments” has the meaning specified in
Section 2.23(b).

“Specified Incremental Tranche A Facility” means, at any time, the aggregate
principal amount of any Specified Incremental Tranche A Advances outstanding at
such time.

“Specified Incremental Tranche B Advances” has the meaning specified in
Section 2.23(b).

“Specified Incremental Tranche B Commitments” has the meaning specified in
Section 2.23(b).

“Specified Incremental Tranche B Facility” means, at any time, the aggregate
principal amount of any Specified Incremental Tranche B Advances outstanding at
such time.

“Specified Representations” means the representations and warranties set forth
in Sections 4.01 (a), (b), (c), (d), (g), (h), (j), (p), (q), (r) and (s).

“Specified Transactions” means (a) the Acquisition and (b) (i) any Investment
that results in a Person becoming a Subsidiary of the Borrower, (ii) any
Permitted Acquisition, (iii) any Disposition that results in a Subsidiary of the
Borrower ceasing to be a Subsidiary of the Borrower, (iv) any Disposition of a
business unit, line of business or division of the Borrower or any of its
Subsidiaries, in each case whether by merger, consolidation, amalgamation or
otherwise and (v) any other transaction that by the terms of this Agreement
requires any financial ratio or test to be determined on a “pro forma basis” or
to be given “pro forma effect”.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture, or limited liability company, or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Swap” has the meaning assigned to such term in Section 1a(47) of the Commodity
Exchange Act.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a Swap.

“Syndication Agent” means Bank of America, N.A.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for U.S. Federal income tax purposes, other than any such lease under
which such Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“TARGET Day” means any day on which TARGET2 is open for business.

20

--------------------------------------------------------------------------------

 

“TARGET2” means the Trans-European Automated Real Time Gross Settlement Express
transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Advance” means an advance by a Term Lender to the Borrower under the Term
Facility and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each
of which shall be a “Type” of Term Advance).  Unless the context shall otherwise
require, “Term Advances” shall include any Term Advance Increase and any
Incremental Term Advances (other than any additional Tranche B Incremental Loans
or Specified Incremental Term Advances).  The aggregate principal amount of Term
Advances outstanding as of the Amendment and Restatement Effective Date is
$487,500,000.03.

“Term Advance Increase” has the meaning specified in Section 2.23(a)(i).

“Term Advance Increase Maximum Amount” means, at any time, the amount that is
equal to (x) $670,000,000 minus (y) the aggregate principal amount of the
Tranche B Incremental Commitments requested at or prior to such time in
accordance with Section 2.23(a).

“Term Borrowing” means a portion of the Term Advances (as to which each Term
Lender has a ratable part) that (a) bears interest by reference to the Base Rate
or (b) bears interest by reference to the Eurocurrency Rate and has a single
Interest Period.

“Term Commitment” means as to any Lender (a) if such Lender becomes a Term
Lender hereunder pursuant to an Assumption Agreement, the Dollar amount set
forth in such Assumption Agreement as such Lender’s “Term Commitment” or (b) if
such Lender has entered into an Assignment and Assumption, the Dollar amount set
forth for such Lender in the Register maintained by the Agent pursuant to
Section 9.07(c) as such Lender’s “Term Commitment”, as such amount may be
reduced pursuant to Section 2.05.  The aggregate amount of the Term Commitments
as of the Amendment and Restatement Effective Date is $0.

“Term Facility” means, at any time, the aggregate principal amount of the Term
Advances outstanding at such time.

“Term Lender” means, at any time, any Lender with a Term Commitment or an
outstanding Term Advance at such time.

“Term Loan Maturity Date” means the fifth anniversary of the Original Funding
Date.

“Term Note” means a promissory note of the Borrower payable to any Term Lender
and its registered assigns, delivered pursuant to a request made under
Section 2.16 in substantially the form of Exhibit A-2 hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the Term
Advances made by such Lender to the Borrower.

“Termination Date” means the earlier of (a) fifth anniversary of the Original
Funding Date, subject to the extension thereof pursuant to Section 2.22 and
(b) the date of termination in whole of the Revolving Credit Commitments
pursuant to Section 2.05 or 6.01; provided, however, that the Termination Date
of any Lender that is a Non-Extending Lender with respect to any requested
extension pursuant to Section 2.22 shall be the Termination Date in effect
immediately prior to the applicable Extension Date for all purposes of this
Agreement.

“Test Period” has the meaning specified in Section 1.07(b).

“Total Assets” means the total assets of the Borrower and its Subsidiaries,
determined on a Consolidated basis in accordance with GAAP, as shown on the
Consolidated balance sheet of the Borrower for the most recently completed
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(i)(i).

“Total Revolving Credit Outstandings” means the aggregate outstanding amount of
all Revolving Credit Advances and Letters of Credit.

“Total Senior Secured Debt” means, at any time, the aggregate amount of (i) the
total Indebtedness of the Borrower and its Subsidiaries that is secured by a
Lien on any asset or property of the Borrower or any of its Subsidiaries and
(ii) Capital Lease Obligations of the Borrower or any of its Subsidiaries.

21

--------------------------------------------------------------------------------

 

“Trade Date” has the meaning specified in Section 9.07(b)(i)(B).

“Tranche B Effective Date” means the date of the initial funding of the Tranche
B Incremental Loans; provided that such date must occur on or prior to June 29,
2015 or shall be deemed to not have occurred.

“Tranche B Incremental Borrowing” means a Borrowing comprised of Tranche B
Incremental Loans.

“Tranche B Incremental Commitments” has the meaning specified in
Section 2.23(a)(i).

“Tranche B Incremental Facility” means, at any time, the aggregate principal
amount of Tranche B Incremental Loans outstanding at such time.

“Tranche B Incremental Joinder” has the meaning specified in
Section 2.23(a)(ii).

“Tranche B Incremental Lenders” has the meaning specified in Section 2.23(a)(i).

“Tranche B Incremental Loans” has the meaning specified in Section 2.23(a)(i).

“Tranche B Incremental Maturity Date” means the final maturity date of the
Tranche B Incremental Facility as set forth in the Tranche B Incremental
Joinder.

“Tranche B Incremental Maximum Amount” means, at any time, the amount that is
equal to (x) $670,000,000 minus (y) the aggregate principal amount of any Term
Advance Increases requested after the date hereof and at or prior to such time
in accordance with Section 2.23(a).

“Type”, when used in respect of any Advance or Borrowing, shall refer to the
Rate by reference to which interest on such Advance or on the Loans comprising
such Borrowing is determined.  For the purposes hereof, the term “Rate” means
the Base Rate or the Eurocurrency Rate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Advances/Participations” means (a) with respect to the Agent, the
aggregate amount, if any (i) made available to the Borrower on the assumption
that each Lender has made such Lender’s share of the applicable Borrowing
available to the Agent as contemplated by Section 2.02(d) and (ii) with respect
to which a corresponding amount shall not in fact have been returned to the
Agent by the Borrower or made available to the Agent by any such Lender and (b)
with respect to any Issuing Bank, the aggregate amount, if any, of amounts drawn
under Letters of Credit in respect of which a Revolving Credit Lender shall have
failed to make Revolving Credit Advances to reimburse such Issuing Bank pursuant
to Section 2.03(c).

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to Issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

“Unused Revolving Credit Commitment” means, with respect to each Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Credit Advances made
by such Lender (in its capacity as a Revolving Credit Lender) and outstanding at
such time, plus (ii) such Lender’s Ratable Share of (A) the aggregate Available
Amount of all the Letters of Credit outstanding at such time and (B) the
aggregate principal amount of all Advances made by each Issuing Bank pursuant to
Section 2.03(c) that have not been ratably funded by such Lender and outstanding
at such time.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(f)(ii)(B)(iii).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

22

--------------------------------------------------------------------------------

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by
dividing:  (a) the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

“Withholding Agent” means any Loan Party and the Agent.

“Yield Differential” has the meaning specified in Section 2.23(b)(i).

SECTION 1.02. Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including”, the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including”.

SECTION 1.03. Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect in the United States from time to time (“GAAP”);
provided that (a) if there is any change in GAAP from such principles applied in
the preparation of the audited financial statements referred to in Section
4.01(e) (“Initial GAAP”) that is material in respect of the calculation of
compliance with the covenants set forth in Section 5.05 and/or any other
leverage ratio or financial test used herein, the Borrower shall give prompt
notice of such change to the Agent and the Lenders, (b) if the Borrower notifies
the Agent that the Borrower requests an amendment of any provision hereof to
eliminate the effect of any change in GAAP (or the application thereof) from
Initial GAAP (or if the Agent or the Required Lenders request an amendment of
any provision hereof for such purpose), regardless of whether such notice is
given before or after such change in GAAP (or the application thereof), then
such provision shall be applied on the basis of generally accepted accounting
principles as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
is amended in accordance herewith.  Notwithstanding any changes in GAAP after
the Amendment and Restatement Effective Date, any lease of the Borrower or any
of its Subsidiaries that would be characterized as an operating lease under GAAP
in effect on the Amendment and Restatement Effective Date, whether such lease is
entered into before of after the Amendment and Restatement Effective Date, shall
not constitute Indebtedness or a Capital Lease under this Agreement or any other
Loan Document as a result of such changes in GAAP.  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Statement
of Financial Accounting Standards 133 and 159 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary of the Borrower at “fair value”,
as defined therein.

SECTION 1.04. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.05. [Reserved]

SECTION 1.06. Certain Additional Committed Currencies.  (a)  The Borrower may
from time to time request that Eurocurrency Rate Advances under the Revolving
Credit Facility be made and/or Letters of Credit be issued in a currency other
than Dollars or those currencies specifically listed in the definition of
“Committed Currency;” provided that such requested currency is a lawful currency
that is readily available and freely transferable and convertible into
Dollars.  In the case of any such request with respect to the making of
Eurocurrency Rate Advances under the Revolving Credit Facility, such request
shall be subject to the approval of the Agent and the Lenders under the
Revolving Credit Facility; and in the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Agent and the applicable Issuing Bank.

23

--------------------------------------------------------------------------------

 

(b) Any such request shall be made to the Agent not later than 11:00 a.m., 20
Business Days prior to the date of the desired Borrowing or Issuance of a Letter
of Credit (or such other time or date as may be agreed by the Agent and, in the
case of any such request pertaining to Letters of Credit, the applicable Issuing
Bank, in its or their sole discretion).  In the case of any such request
pertaining to Eurocurrency Rate Advances, the Agent shall promptly notify each
applicable Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Agent shall promptly notify the applicable Issuing Bank
thereof.  Each applicable Lender (in the case of any such request pertaining to
Eurocurrency Rate Advances) or the applicable Issuing Bank (in the case of a
request pertaining to Letters of Credit) shall notify the Agent, not later than
11:00 a.m., ten Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Advances under the
Revolving Credit Facility or the issuance of Letters of Credit, as the case may
be, in such requested currency.

(c) Any failure by a Lender or an Issuing Bank, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or Issuing Bank, as the case may be, to
permit Eurocurrency Rate Advances to be made or Letters of Credit to be issued
in such requested currency.  If the Agent and all the applicable Lenders consent
to making Eurocurrency Rate Advances under the Revolving Credit Facility in such
requested currency, the Agent shall so notify the Borrower and such currency
shall thereupon be deemed for all purposes to be a Committed Currency hereunder
for purposes of any Eurocurrency Rate Borrowings under the Revolving Credit
Facility; and if the Agent and the applicable Issuing Bank consent to the
issuance of Letters of Credit in such requested currency, the Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be a Committed Currency hereunder for purposes of any Letter of Credit
issuances by such Issuing Bank.  If the Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the Agent shall
promptly so notify the Borrower.

SECTION 1.07. Pro Forma Calculations.  (a)  Notwithstanding anything to the
contrary herein, the Interest Coverage Ratio, the Leverage Ratio and the Senior
Secured Leverage Ratio shall be calculated in the manner prescribed by this
Section 1.07; provided that when calculating any such ratio for the purpose of
(i) the definition of Applicable Margin or Applicable Percentage, (ii) any
mandatory prepayment provision under Section 2.10(b) or (iii) actual compliance
with any Financial Covenant, the events set forth in clause (b), (c) and (d)
below that occurred subsequent to the end of the applicable Test Period shall
not be given pro forma effect.

(b) For purposes of calculating the Interest Coverage Ratio, the Leverage Ratio
and the Senior Secured Leverage Ratio, all Specified Transactions (and the
incurrence or repayment of any Indebtedness and the granting or terminating of
any Liens in connection therewith) that have been consummated (i) during the
applicable period of four consecutive fiscal quarters for which such financial
ratio is being determined (the “Test Period”) or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period.

(c) If pro forma effect is to be given to a Specified Transaction, the pro forma
calculations shall be made in good faith by a Financial Officer of the Borrower
and include only those adjustments that would be permitted or required by
Regulation S-X of the federal securities laws together with those adjustments
that (i) have been certified by a Financial Officer of the Borrower as having
been prepared in good faith based upon reasonable assumptions and (ii) are (A)
directly attributable to the Specified Transactions with respect to which such
adjustments are to be made, (B) expected to have a continuing impact on the
Borrower and its Subsidiaries, (C) factually supportable and reasonably
identifiable and (D) based on reasonably detailed written assumptions.  For the
avoidance of doubt, all pro forma adjustments shall be consistent with, and
subject to, the caps and limits set forth in the applicable definitions
herein.  To the extent compliance with any Financial Covenant is being tested
prior to the first test date under such Financial Covenant, in order to
determine permissibility of any action by the Borrower or its Subsidiaries, such
compliance shall be tested against the ratios for such first test date.

(d) In the event that the Borrower or any of its Subsidiaries incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included directly or indirectly
in the calculation of the Interest Coverage Ratio, the Leverage Ratio or the
Senior Secured Leverage Ratio (other than Indebtedness incurred or repaid under
any revolving credit facility in the Ordinary Course of Business for working
capital purposes) subsequent to the end of the applicable Test Period (and/or,
in the case of the Interest Coverage Ratio, during the applicable Test Period)
and prior to or simultaneously with the event for which the calculation of any
such ratio is made, then the Interest Coverage Ratio, the Leverage Ratio or the
Senior Secured Leverage Ratio shall be calculated giving pro forma effect to
such incurrence or repayment of Indebtedness, to the extent required, as if the
same had occurred on the first day of the applicable Test Period (in the case of
the Interest Coverage Ratio) or on the last day of the applicable Test Period
(in all other cases).

24

--------------------------------------------------------------------------------

 

SECTION 1.08. Classification of Loans and Borrowings.  For purposes of this
Agreement, Advances may be classified and referred to by Class (e.g., a
“Revolving Credit Advance”) or by Type (e.g., a “Eurocurrency Advance”) or by
Class and Type (e.g., a “Eurocurrency Revolving Credit Advance”). Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Credit
Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency Revolving Credit Borrowing”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01.The Advances and Letters of Credit.  (a)  The Term
Advances.  Amounts borrowed in respect of the Term Advances and repaid or
prepaid may not be reborrowed.

(b) The Revolving Credit Advances.  Each Revolving Credit Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Revolving
Credit Advances to the Borrower from time to time on any Business Day during the
period from the Amendment and Restatement Effective Date until the Termination
Date applicable to such Lender in an amount (based in respect of any Revolving
Credit Advances to be denominated in a Committed Currency by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Borrowing) not to exceed such Revolving Credit Lender’s
Unused Revolving Credit Commitment.  Each Revolving Credit Borrowing shall be in
an amount not less than the Revolving Credit Borrowing Minimum or the Revolving
Credit Borrowing Multiple in excess thereof and shall consist of Revolving
Credit Advances of the same Type and in the same currency made on the same day
by the Revolving Credit Lenders ratably according to their respective Revolving
Credit Commitments.  Within the limits of each Lender’s Revolving Credit
Commitment, the Borrower may borrow under this Section 2.01(b), prepay pursuant
to Section 2.10 and reborrow under this Section 2.01(b).

(c) Letters of Credit.  (i)  Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Agreement, to issue letters of credit
(each, a “Letter of Credit”) denominated in Dollars or any Committed Currency
for the account of the Borrower and its specified Subsidiaries from time to time
on any Business Day during the period from the Amendment and Restatement
Effective Date until 30 days before the Termination Date in an aggregate
Available Amount (based in respect of any Letters of Credit to be denominated in
a Committed Currency by reference to the Equivalent thereof in Dollars
determined on the date of delivery of the applicable Notice of Issuance) (i) for
all Letters of Credit issued by each Issuing Bank not to exceed at any time the
lesser of (x) the Letter of Credit Facility at such time and (y) such Issuing
Bank’s Letter of Credit Commitment at such time and (ii) for each such Letter of
Credit not to exceed an amount equal to the Unused Revolving Credit Commitments
of the Lenders at such time.  No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than 10 Business Days before the Termination Date; provided that no Letter
of Credit may expire after the Termination Date of any Non-Extending Lender if,
after giving effect to such issuance, the aggregate Revolving Credit Commitments
of the Revolving Credit Lenders (including any replacement Revolving Credit
Lenders) for the period following such Termination Date would be less than the
Available Amount of the Letters of Credit expiring after such Termination
Date.  Within the limits referred to above, the Borrower may from time to time
request the issuance of Letters of Credit under this Section 2.01(c).

(ii) No Letter of Credit shall have an expiration date (including all rights of
the Borrower or the beneficiary to require renewal) later than the earlier of 10
Business Days before the Termination Date and one year after the date of
Issuance thereof (or such longer period agreed to by the applicable Issuing Bank
in its sole discretion), but may by its terms be renewable annually
automatically or upon written notice (a “Notice of Renewal”) given to the
applicable Issuing Bank and the Agent on or prior to any date for Notice of
Renewal set forth in such Letter of Credit but in any event at least three
Business Days prior to the date of the expiration of such standby Letter of
Credit (or such shorter period as the Issuing Bank shall agree); provided, that
the terms of each standby Letter of Credit that is automatically renewable
annually (“Auto-Extension Letter of Credit”) shall permit the applicable Issuing
Bank to prevent any such extension at least once in each 12-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such 12-month period to be agreed upon at the time such
Letter of Credit is issued.  Unless otherwise directed by the applicable Issuing
Bank, the Borrower shall not be required to make a specific request to such
Issuing Bank for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the applicable Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than 10 Business Days before the
Termination Date; provided, however, that such Issuing Bank shall not permit any
such extension if (A) such Issuing Bank has reasonably determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit (as extended) under the terms hereof, or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in Section
3.04 is not then satisfied, and in each such case directing such Issuing Bank
not to permit such extension.

25

--------------------------------------------------------------------------------

 

(d) Each Lender having an Incremental Term Commitment, severally and not
jointly, hereby agrees, subject to the terms and conditions and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Assumption Agreement, to make Incremental Term Advances to the
Borrower, in an aggregate principal amount not to exceed its Incremental Term
Commitment.  Amounts paid or prepaid in respect of Incremental Term Advances may
not be reborrowed.

SECTION 2.02. Making the Advances.  (a)  Except as otherwise provided in Section
2.03(c), each Borrowing shall be made on notice, given not later than (x) 11:00
A.M. (New York City time) on the third Business Day prior to the date of the
proposed Borrowing in the case of a Borrowing consisting of Eurocurrency Rate
Advances denominated in Dollars, (y) 4:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances denominated
in any Committed Currency, or (z) 11:00 A.M. (New York City time) on the date of
the proposed Borrowing in the case of a Revolving Credit Borrowing consisting of
Base Rate Advances, by the Borrower to the Agent, which shall give to each
Appropriate Lender prompt notice thereof by telecopier or e-mail.  Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed
immediately in writing, or telecopier in substantially the form of Exhibit B
hereto, specifying therein the requested (i) date and Facility of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurocurrency Rate Advances, initial Interest Period and, if a Revolving Credit
Borrowing, currency for each such Advance.  Each Appropriate Lender shall (1)
before 11:00 A.M. (New York City time) on the date of such Borrowing, in the
case of a Borrowing consisting of Eurocurrency Rate Advances denominated in
Dollars, (2) before 11:00 A.M. (London time) on the date of such Revolving
Credit Borrowing, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in any Committed Currency and (3) before
1:00 P.M. (New York City time) on the date of such Borrowing, in the case of a
Borrowing consisting of Base Rate Advances, make available for the account of
its Applicable Lending Office to the Agent at the applicable Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing.  After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower at the Agent’s address referred to in Section 9.02 or at the applicable
Payment Office, as the case may be.

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than six separate Term
Borrowings and ten separate Revolving Credit Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower
(except with respect to Tranche B Incremental Loans).  In the case of any
Borrowing that the related Notice of Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the Borrower shall indemnify each Appropriate Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Borrowing
for such Borrowing the applicable conditions set forth herein, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date.

(d) Unless the Agent shall have received notice from an Appropriate Lender prior
to the time of any Borrowing that such Lender will not make available to the
Agent such Lender’s ratable portion of such Borrowing, the Agent may assume that
such Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) or (b) of this Section 2.02, as
applicable, and the Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and the Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the higher of
(A) the interest rate applicable at the time to the Advances comprising such
Borrowing and (B) the cost of funds incurred by the Agent in respect of such
amount and (ii) in the case of such Lender, (A) the Federal Funds Rate in the
case of Advances denominated in Dollars or (B) the cost of funds incurred by the
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies.  If such Lender shall repay to the Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

(e) The obligations of the Lenders hereunder to make Advances and to make
payment pursuant to Section 9.04(c) are several and not joint.  The failure of
any Appropriate Lender to make any Advance or to make any payment under Section
9.04(c) on any date required hereunder shall not relieve any other Appropriate
Lender of its corresponding obligation to do so on such date and no Lender shall
be responsible for the failure of any other Lender to make its Advance or to
make its payment under Section 9.04(c).

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  (i)  Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day

26

--------------------------------------------------------------------------------

 

prior to the date of the proposed Issuance of such Letter of Credit (or on such
shorter notice as the applicable Issuing Bank may agree), by the Borrower to any
Issuing Bank, and such Issuing Bank shall give the Agent, prompt notice
thereof.  Each such notice by the Borrower of an Issuance of a Letter of Credit
(a “Notice of Issuance”) shall be accompanied by a letter of credit application,
appropriately completed and signed by a Responsible Officer (or designee
thereof) of the Borrower and may be sent by telecopier, by United States mail,
by overnight courier, by electronic transmission using the system provided by
such Issuing Bank, by personal delivery or by any other means acceptable to such
Issuing Bank, specifying therein the requested (A) date of such Issuance (which
shall be a Business Day), (B) Available Amount of such Letter of Credit, (C)
expiration date of such Letter of Credit, (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of
Credit.  Each Letter of Credit shall be issued pursuant to such form of an
application and agreement for issuance or amendment of a letter of credit as is
used from time to time by such Issuing Bank (a “Letter of Credit
Agreement”).  If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank shall, unless such Issuing
Bank has received written notice from any Lender or the Agent, at least one
Business Day prior to the requested date of Issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Section 3.04 shall not then be satisfied, then, subject to the terms and
conditions hereof, on the requested date, issue a Letter of Credit for the
account of the Borrower or the applicable Subsidiary of the Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with such Issuing Bank’s usual and customary business practices.  Additionally,
the Borrower shall furnish to the applicable Issuing Bank and the Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, as such Issuing Bank or the Agent may reasonably
require.  In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.  Notwithstanding anything to the contrary in this
Agreement, the Issuing Banks may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(ii) The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable Issuing Bank.  The Borrower
shall be conclusively deemed to have waived any such claim against the
applicable Issuing Bank and its correspondents unless such notice is given as
aforesaid.

(b) Participations.  By the Issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing or decreasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Credit Lenders, such Issuing Bank hereby grants to each Revolving Credit Lender,
and each Revolving Credit Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Ratable Share of
the Available Amount of such Letter of Credit.  The Borrower hereby agrees to
each such participation.  In consideration and in furtherance of the foregoing,
each Revolving Credit Lender hereby absolutely and unconditionally agrees to pay
to the Agent, for the account of such Issuing Bank, such Lender’s Ratable Share
of each drawing made under a Letter of Credit funded by such Issuing Bank and
not reimbursed by the Borrower on the date made, or of any reimbursement payment
required to be refunded to the Borrower for any reason, which amount will be
advanced, and deemed to be a Revolving Credit Advance to the Borrower hereunder,
regardless of the satisfaction of the conditions set forth in Section
3.04.  Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Credit Lender further acknowledges and agrees that
its participation in each Letter of Credit will be automatically adjusted to
reflect such Lender’s Ratable Share of the Available Amount of such Letter of
Credit at each time such Lender’s Revolving Credit Commitment is amended
pursuant to a Commitment Increase in accordance with Section 2.21, an assignment
in accordance with Section 9.07 or otherwise pursuant to this Agreement.

(c) Drawing and Reimbursement.  (i)  The payment by an Issuing Bank of a draft
drawn under any Letter of Credit which is not reimbursed by the Borrower on the
date made shall constitute for all purposes of this Agreement the making by any
such Issuing Bank of an Advance, which shall be a Base Rate Advance, in the
amount of such draft, without regard to whether the making of such an Advance
would exceed such Issuing Bank’s Unused Revolving Credit Commitment.  Each
Issuing Bank shall give prompt notice of each drawing under any Letter of Credit
issued by it to the Borrower and the Agent.  The Borrower shall reimburse such
Issuing Bank (which, in the case of any standby Letter of Credit, shall be
through the Agent) in Dollars (in the case of Letters of Credit denominated in
Dollars) or in the applicable Committed Currency (in the case of Letters of
Credit denominated in a Committed Currency), unless (A) such Issuing Bank (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified such Issuing Bank
promptly following receipt of the notice of drawing that the Borrower will
reimburse such Issuing Bank in Dollars.  In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in a Committed
Currency, the applicable Issuing Bank shall notify the Borrower of the
Equivalent of the amount of the drawing promptly following the determination
thereof, on (A) the date the Borrower receives such notice of payment by the
applicable Issuing Bank; provided that such notice is given not

27

--------------------------------------------------------------------------------

 

later than 11:00 A.M. (New York City time) on such day, or (B) the first
Business Day next succeeding such day if notice of such payment is given after
such time.  If the Borrower fails to so reimburse the applicable Issuing Bank by
such time, the Agent shall promptly notify each Lender the amount of the
unreimbursed drawing, and the amount of such Lender’s Ratable Share
thereof.  Each Revolving Credit Lender acknowledges and agrees that its
obligation to make Advances pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Promptly after receipt thereof, the Agent shall transfer such funds
to such Issuing Bank.  Each Revolving Credit Lender agrees to fund its Ratable
Share of an outstanding Advance on (i) the Business Day on which demand therefor
is made by such Issuing Bank, provided that notice of such demand is given not
later than 1:00 P.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time.  If and to the extent that any Revolving Credit Lender shall
not have so made the amount of such Advance available to the applicable Issuing
Bank, such Lender agrees to pay to the Agent forthwith on demand such amount
together with interest thereon, for each day from the date of demand by any such
Issuing Bank until the date such amount is paid to the Agent, at the higher of
the Federal Funds Rate and a rate determined by the Issuing Bank in accordance
with banking industry rules on interbank compensation.  A certificate of an
Issuing Bank submitted to any Lender (through the Agent) with respect to any
amounts owing under this Section 2.03(c) shall be conclusive absent manifest
error.  If such Lender shall pay to the Agent such amount for the account of any
such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.

(ii) If any payment received by the Agent for the account of an Issuing Bank
pursuant to Section 2.03(c)(i) is required to be returned because it is
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Issuing Bank in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any proceeding under any Debtor Relief Law or otherwise, each Lender shall
pay to the Agent for the account of such Issuing Bank its Ratable Share thereof
on demand of the Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
(x) with respect to any amount denominated in Dollars, the greater of (1) the
Federal Funds Rate and (2) an overnight rate determined by the Agent or such
Issuing Bank, as the case may be, in accordance with banking industry rules on
interbank compensation, and (y) with respect to any amount denominated in a
Committed Currency, the rate of interest per annum at which overnight deposits
in the applicable Committed Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Agent or such Issuing Bank in the
applicable offshore interbank market for such currency to major banks in such
interbank market.  The obligations of the Lenders under this clause shall
survive the payment in full of the obligations and the termination of this
Agreement.

(d) Letter of Credit Reports.  Each Issuing Bank shall furnish (i) to the Agent
(with a copy to the Borrower), on the first Business Day of each week a written
report summarizing Issuance and expiration dates of trade Letters of Credit
issued by such Issuing Bank during the preceding week and drawings during such
week under all trade Letters of Credit issued by such Issuing Bank, (ii) to the
Agent (with a copy to the Borrower), on the first Business Day of each month a
written report summarizing Issuance and expiration dates of Letters of Credit
issued by such Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit issued by such Issuing Bank and (iii) to the
Agent (with a copy to the Borrower), on the first Business Day of each calendar
quarter a written report setting forth (A) the average daily aggregate Available
Amount and (B) the amount available to be drawn, in each case, during the
preceding calendar quarter of all Letters of Credit issued by such Issuing
Bank.  The Agent shall give to each Revolving Credit Lender prompt notice of
each report delivered to it pursuant to this Section.

(e) Failure to Make Advances.  The failure of any Revolving Credit Lender to
make the Advance to be made by it on the date specified in Section 2.03(c) shall
not relieve any other Revolving Credit Lender of its obligation hereunder to
make its Advance on such date, but no Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on such date.

(f) Applicability of ISP and UCP; Limitation of Liability.  Unless otherwise
expressly agreed by the Issuing Banks and the Borrower when a Letter of Credit
is issued, (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each trade Letter of
Credit.  Notwithstanding the foregoing, no Issuing Bank shall be responsible to
the Borrower for, and no Issuing Bank’s rights and remedies against the Borrower
shall be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including any order of a
jurisdiction where such Issuing Bank or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

28

--------------------------------------------------------------------------------

 

(g) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Bank hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of its Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

SECTION 2.04. Fees.  (a)  Commitment Fee.  The Borrower agrees to pay to the
Agent for the account of each Revolving Credit Lender a commitment fee on the
aggregate amount of such Lender’s Unused Revolving Credit Commitment from the
date that is 30 days after the Original Effective Date and until the Termination
Date applicable to such Lender, at a rate per annum equal to the Applicable
Percentage in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December, commencing September 30, 2013,
and on the Termination Date applicable to such Lender.

(b) Letter of Credit Fees.  (i)  The Borrower shall pay to the Agent for the
account of each Revolving Credit Lender a fee on such Lender’s Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit and
outstanding from time to time at a rate per annum equal to the Applicable Margin
for Eurocurrency Rate Advances in effect from time to time during such calendar
quarter, payable in arrears quarterly on the last day of each March, June,
September and December, commencing with the quarter ended September 30, 2013,
and on the Termination Date; provided that the Applicable Margin shall be 2%
above the Applicable Margin in effect upon the occurrence and during the
continuation of an Event of Default if the Borrower is required to pay Default
Interest pursuant to Section 2.07(b).

(ii) The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the Issuance or administration of each
Letter of Credit as the Borrower and such Issuing Bank shall agree.

(c) Agent’s Fees.  The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.

SECTION 2.05. Optional Termination or Reduction of the Commitments.  The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the unused
Term Commitments (if any), Unused Revolving Credit Commitments or the Unissued
Letter of Credit Commitments of the Lenders; provided that each partial
reduction shall be in the aggregate amount of $5,000,000 or an integral multiple
of $1,000,000 in excess thereof.  Once terminated, a commitment may not be
reinstated.

SECTION 2.06. Repayment of Advances and Letter of Credit
Drawings.  (a)  Revolving Credit Advances.  The Borrower shall repay to the
Agent for the ratable account of the Revolving Credit Lenders on the Revolving
Credit Facility Maturity Date the aggregate principal amount of the Revolving
Credit Advances made to it and then outstanding.

(b) Letter of Credit Drawings.  The obligations of the Borrower under any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit issued for the account of the Borrower shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including, without limitation, the following
circumstances (it being understood that any such payment by the Borrower is
without prejudice to, and does not constitute a waiver of, any rights the
Borrower might have or might acquire as a result of the payment by the
applicable Issuing Bank or any Revolving Credit Lender of any draft or the
reimbursement by the Borrower thereof):

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

29

--------------------------------------------------------------------------------

 

(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the L/C Related Documents;

(vii) waiver by any Issuing Bank of any requirement that exists for such Issuing
Bank’s protection and not the protection of the Borrower or any waiver by such
Issuing Bank which does not in fact materially prejudice the Borrower;

(viii) honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(ix) any payment made by any Issuing Bank in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or

(x) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

(c) Term Advances.  The Borrower shall repay to the Agent for the ratable
benefit of the Term Lenders the aggregate principal amount of the Term Advances
outstanding on the following dates in an amount equal to the percentage of the
aggregate principal amount of the Term Advances made on the Original Funding
Date (which is acknowledged as being $500,000,000) set forth opposite such
dates; provided that all Term Advances then outstanding shall be payable in full
on the Term Loan Maturity Date:

 

Date

 

Repayment
Percentage

 

October 31, 2014

 

1.250

%

January 31, 2015

 

1.250

%

April 30, 2015

 

1.250

%

July 31, 2015

 

1.250

%

October 31, 2015

 

1.875

%

January 31, 2016

 

1.875

%

April 30, 2016

 

1.875

%

July 31, 2016

 

1.875

%

October 31, 2016, and the last day of each subsequent fiscal quarter of the
Borrower ending thereafter and prior to the Term Loan Maturity Date

 

2.500

%

SECTION 2.07. Interest on Advances.  (a)  Scheduled Interest.  The Borrower
shall pay interest on the unpaid principal amount of each Advance made to it and
owing to each applicable Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurocurrency Rate Advances.  During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

(b) Default Interest.  Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent may, and upon the request of
the Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not

30

--------------------------------------------------------------------------------

 

paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to clause
(a)(i) above; provided, however, that following acceleration of the Advances
pursuant to Section 6.01, Default Interest shall accrue and be payable hereunder
whether or not previously required by the Agent.

(c) Incorrect Leverage Ratio Calculation.  If, as a result of any restatement of
or other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Agent for the account of the applicable Lenders, promptly on
demand by the Agent (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under Bankruptcy Law,
automatically and without further action by the Agent or any Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Agent or any Lender,
as the case may be, under Section 2.07(b) or under Article VI.  The Borrower’s
obligations under this paragraph shall survive one year after the termination of
the Commitments and the repayment of all other obligations hereunder.

SECTION 2.08. Interest Rate Determination.  (a)  Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurocurrency Rate.  If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks.  The Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).

(b) If, with respect to any Eurocurrency Rate Advances, the Required Revolving
Credit Lenders or the Required Term Lenders, as applicable, notify the Agent
that (i) they are unable to obtain matching deposits in the London interbank
market at or about 11:00 A.M. (London time) on the second Business Day before
the making of a Borrowing in sufficient amounts to fund their respective
Advances as a part of such Borrowing during its Interest Period or (ii) the
Eurocurrency Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Required Lenders of making, funding or maintaining
their respective Eurocurrency Rate Advances for such Interest Period, the Agent
shall forthwith so notify the Borrower and the Lenders, whereupon (A) the
Borrower of such Eurocurrency Rate Advances will, on the last day of the then
existing Interest Period therefor, (1) if such Eurocurrency Rate Advances are
denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, either (x) prepay such Advances or (y)
exchange such Advances into an Equivalent amount of Dollars and Convert such
Advances into Base Rate Advances and (B) the obligation of the Appropriate
Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances shall
be suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Appropriate Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in any Committed Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically (i) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Eurocurrency Rate Advances are denominated in a Committed Currency, be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01, (i) each Eurocurrency Rate Advance will, upon request of the
Required Lenders to the Agent, on the last day of the then existing Interest
Period therefor, (A) if such Eurocurrency Rate Advances are denominated in
Dollars, be Converted into Base Rate Advances and (B) if such Eurocurrency Rate
Advances are denominated in any Committed Currency, be exchanged for an
Equivalent amount of Dollars and be Converted into Base Rate Advances and (ii)
the obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall, if so requested by the Required Lenders, be suspended.

31

--------------------------------------------------------------------------------

 

(f) If Reuters LIBOR01 Page is unavailable and fewer than two Reference Banks
furnish timely information to the Agent for determining the Eurocurrency Rate
for any Eurocurrency Rate Advances after the Agent has requested such
information, then:

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances;

(ii) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, (A) if such Eurocurrency Rate Advance is denominated
in Dollars, Convert into a Base Rate Advance and (B) if such Eurocurrency Rate
Advance is denominated in any Committed Currency, be prepaid by the Borrower or
be automatically exchanged for an Equivalent amount of Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance); and

(iii) the obligation of the Lenders to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

SECTION 2.09. Optional Conversion of Advances.  The Borrower may on any Business
Day, upon notice given to the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert all Advances
denominated in Dollars of one Type comprising the same Borrowing into Advances
denominated in Dollars of the other Type; provided, however, that any Conversion
of Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion, (ii)
the Dollar denominated Advances to be Converted, and (iii) if such Conversion is
into Eurocurrency Rate Advances, the duration of the initial Interest Period for
each such Advance.  Each notice of Conversion shall be irrevocable and binding
on the Borrower giving such notice.

SECTION 2.10. Prepayments of Advances.  (a)  Optional.  The Borrower may, upon
notice at least three Business Days prior to the date of such prepayment, in the
case of Eurocurrency Rate Advances, and not later than 11:00 A.M. (New York City
time) on the date of such prepayment, in the case of Base Rate Advances, to the
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than the Revolving Credit Borrowing Minimum or a Revolving
Credit Borrowing Multiple in excess thereof and (y) in the event of any such
prepayment of a Eurocurrency Rate Advance, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04.

(b) Mandatory.  (i)  If, on any date, the Agent notifies the Borrower that, on
any interest payment date, the sum of (A) the aggregate principal amount of all
Revolving Credit Advances denominated in Dollars plus the aggregate Available
Amount of all Letters of Credit then outstanding plus (B) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Revolving Credit Advances
denominated in Committed Currencies then outstanding exceeds 103% of the
aggregate Revolving Credit Commitments of the Revolving Credit Lenders on such
date, the Borrower shall, as soon as practicable and in any event within two
Business Days after receipt of such notice, prepay the outstanding principal
amount of any Revolving Credit Advances owing by the Borrower in an aggregate
amount sufficient to reduce such sum to an amount not to exceed 100% of the
aggregate Revolving Credit Commitments of the Revolving Credit Lenders on such
date; provided that if the Borrower has Cash Collateralized Letters of Credit in
accordance with Section 2.20(a), the Available Amount of the outstanding Letters
of Credit shall be deemed to have been reduced by the amount of such Cash
Collateral.  The Agent shall give prompt notice of any prepayment required under
this Section 2.10(b)(i) to the Borrower and the Revolving Credit Lenders, and
shall provide prompt notice to the Borrower of any such notice of required
prepayment received by it from any Revolving Credit Lender.

(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04.  

(iii) If the Tranche B Effective Date occurs, then no later than three Business
Days after the date on which the financial statements with respect to each
fiscal year are required to be delivered pursuant to Section 5.01(i)(ii)
(commencing with the Borrower’s fiscal year ending on or about January 29, 2016,
the Borrower shall prepay outstanding Term Advances and Tranche B Incremental
Loans in accordance with Section 2.10(b)(vi) in an aggregate principal amount
equal to the excess, if any, of (A) the

32

--------------------------------------------------------------------------------

 

Excess Cash Flow Percentage of Excess Cash Flow for such fiscal year then ended
minus (B) any optional prepayments or repurchases of Term Advances or Tranche B
Incremental Loans pursuant to Section 2.10(a) made during such fiscal year, or
in the following fiscal year before the making of any prepayment required in
respect of such fiscal year pursuant to this Section 2.10(b)(iii), but only to
the extent that (i) such prepayments do not occur in connection with a
refinancing of all or any portion of such Term Advances or Tranche B Incremental
Loans and (ii) such prepayment was not previously applied to reduce the amount
of any prepayment required by this Section 2.10(b)(iii) in respect of a prior
fiscal year.

(iv) If the Tranche B Effective Date occurs, then in the event that the Borrower
or any of its Subsidiaries shall receive Net Cash Proceeds from the issuance or
incurrence of any Indebtedness for borrowed money of the Borrower or any of its
Subsidiaries (other than any cash proceeds from the issuance of Indebtedness for
borrowed money permitted under this Agreement), the Borrower shall,
substantially simultaneously with (and in any event not later than the third
Business Day next following) the receipt of such Net Cash Proceeds by the
Borrower or any such Subsidiary, apply an amount equal to 100% of such Net Cash
Proceeds to prepay outstanding Term Advances and Tranche B Incremental Loans in
accordance with Section 2.10(b)(vi).

(v) If the Tranche B Effective Date occurs, then not later than the third
Business Day following the receipt of Net Cash Proceeds in respect of any Asset
Sale, the Borrower shall apply 100% of the Net Cash Proceeds received with
respect thereto to prepay outstanding Term Advances and Tranche B Incremental
Loans in accordance with Section 2.10(b)(vi).

(vi) Mandatory prepayments of outstanding Term Advances and Tranche B
Incremental Loans under this Agreement shall be allocated as between the
relevant Facilities on a pro rata basis to each of the Term Advances and the
Tranche B Incremental Loans (except to the extent such prepayment is required to
be made as a result of a refinancing in whole or in part of a Facility pursuant
to customary refinancing facilities provisions applicable thereto that require
the allocation of the prepayment solely to the Facility being refinanced), and,
(A) in the case of Term Advances, shall be applied pro rata to the remaining
scheduled installments of principal due in respect of the Term Advances under
Section 2.06(c) and (B) in the case of Tranche B Incremental Loans, shall be
applied pro rata to the remaining scheduled installments as set forth in the
Tranche B Incremental Joinder.

(vii) The Borrower shall deliver to the Agent, at the time of each prepayment
required under Sections 2.10(b)(iii), (iv) and (v) above, (i) a certificate
signed by a Financial Officer of the Borrower setting forth in reasonable detail
the calculation of the amount of such prepayment and (ii) to the extent
practicable, at least three Business Days’ prior written notice of such
prepayment.  Each notice of prepayment shall specify the prepayment date, the
Type of each Advance being prepaid and the principal amount of each Advance (or
portion thereof) to be prepaid.  The Agent shall promptly advise the Appropriate
Lenders of any notice given (and the contents thereof) pursuant to this Section
2.10(b).  All prepayments under this Section 2.10(b) shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

SECTION 2.11. Increased Costs.  (a)  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement, Advances or
Eurocurrency Rate Advances made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or other Recipient, the Borrower will
pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Adequacy.  If any Lender determines that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Advances made by such Lender to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the

33

--------------------------------------------------------------------------------

 

Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

SECTION 2.12. Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender under any Facility shall notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances in Dollars or any Committed Currency or to fund or maintain
Eurocurrency Rate Advances in Dollars or any Committed Currency hereunder, (a)
each Eurocurrency Rate Advance will automatically, upon such demand (i) if such
Eurocurrency Rate Advance is denominated in Dollars, be Converted into a Base
Rate Advance and (ii) if such Eurocurrency Rate Advance is denominated in any
Committed Currency, be exchanged into an Equivalent amount of Dollars and be
Converted into a Base Rate Advance and (b) the obligation of the Appropriate
Lenders to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Appropriate Lenders that the circumstances causing such
suspension no longer exist.

SECTION 2.13. Payments and Computations.  (a)  The Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency), irrespective
of any right of counterclaim or set-off, not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds.  The Borrower shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Committed Currency, irrespective of any right of counterclaim
or set-off, not later than 11:00 A.M. (at the Payment Office for such Committed
Currency) on the day when due in such Committed Currency to the Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds.  The
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest, fees or commissions ratably (other than
amounts payable pursuant to Section 2.04(b), 2.11, 2.14 or 9.04) to the
applicable Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement.  Upon
any Assuming Lender becoming a Lender hereunder as a result of a Commitment
Increase pursuant to Section 2.21 or an extension of the Termination Date
pursuant to Section 2.22 and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date or Extension Date, as the
case may be, the Agent shall make all payments hereunder and under any Notes
issued in connection therewith in respect of the interest assumed thereby to the
Assuming Lender.  Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.

(c) All computations of interest based on Citibank’s base rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate, the Federal Funds Rate
or One‑Month LIBOR and of fees and Letter of Credit fees shall be made by the
Agent on the basis of a year of 360 days (or, in each case of Advances
denominated in Committed Currencies where market practice differs, in accordance
with market practice), in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest, fees or commissions are payable.  Each determination by the Agent of
an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.

34

--------------------------------------------------------------------------------

 

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to any Lender hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each applicable Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each applicable Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.

(f) To the extent that the Agent receives funds for application to the amounts
owing by the Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the applicable Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Committed Currency or from Dollars to a Committed Currency or
from a Committed Currency to Dollars, as the case may be, to the extent
necessary to enable the Agent to distribute such funds in accordance with the
terms of this Section 2.13; provided that the Borrower and each of the Lenders
hereby agree that the Agent shall not be liable or responsible for any loss,
cost or expense suffered by the Borrower or such Lender as a result of any
conversion or exchange of currencies affected pursuant to this Section 2.13(f)
or as a result of the failure of the Agent to effect any such conversion or
exchange; and provided further that the Borrower agrees to indemnify the Agent
and each Lender, and hold the Agent and each Lender harmless, for any and all
losses, costs and expenses incurred by the Agent or any Lender for any
conversion or exchange of currencies (or the failure to convert or exchange any
currencies) in accordance with this Section 2.13(f).

SECTION 2.14. Taxes.  (a)  Payments Free of Taxes.  Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes by the Loan Parties.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Indemnification by the Loan Parties.  The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender,
setting forth in reasonable detail the calculation of the amount being
requested, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 9.07(d) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (d).

35

--------------------------------------------------------------------------------

 

(e) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.14, such
Loan Party shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(f) Status of Recipients.  (i)  Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower or the Agent as will enable the
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation by any Lender (other than such
documentation set forth in Sections 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W‑8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3) (B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of

36

--------------------------------------------------------------------------------

 

FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

The Agent and each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

(g) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival.  Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

(i) Interpretation.  For purposes of this Section 2.14, the term “applicable
law” includes FATCA.

(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Amendment and Restatement Effective Date, the Borrower and the Agent
shall treat (and the Lenders hereby authorize the Agent to treat) the Advances
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.15. Sharing of Payments, Etc.  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in L/C Obligations to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

37

--------------------------------------------------------------------------------

 

SECTION 2.16. Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances.  The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
such Lender (or its registered assigns) in a principal amount up to the
applicable Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by each Lender in its account or accounts
pursuant to subsection (a) above shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to such Lender under this Agreement, absent manifest error; provided,
however, that the failure of such Lender to make an entry, or any finding that
an entry is incorrect, in such account or accounts shall not limit or otherwise
affect the obligations of the Borrower under this Agreement; and provided
further that in the event of any conflict between the Register and the Lender’s
account or accounts, the Register shall govern.

SECTION 2.17. Use of Proceeds.  The proceeds of the Revolving Credit Advances
shall be available (and the Borrower agrees that it shall use such proceeds)
solely for general corporate purposes of the Borrower and its Subsidiaries,
including payment of fees and expenses in connection with the Facilities.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.11, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders.  (i) If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 2.18(a), or if any Lender is a Defaulting Lender or a
Non-Approving Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.07), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11 or
Section 2.14) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(ii) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;

(iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit
(if any), accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 9.04(f)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

(iv) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(v) such assignment does not conflict with applicable law; and

(vi) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

38

--------------------------------------------------------------------------------

 

(c) A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.19. Cash Collateral.  At any time that there shall exist a Defaulting
Lender under the Revolving Credit Facility, within one Business Day following
the written request of the Agent or any Issuing Bank (with a copy to the Agent)
the Borrower shall Cash Collateralize the Issuing Banks’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to any
reallocation pursuant to Section 2.20(a) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

(a) Grant of Security Interest.  The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for the
benefit of the Issuing Banks, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of L/C Obligations, to be applied
pursuant to clause (b) below.  If at any time the Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the Agent
and the Issuing Banks as herein provided or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Agent, pay or provide to the Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 or Section 2.20 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c) Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.19
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Agent and each Issuing Bank that there exists
excess Cash Collateral; provided that, subject to Section 2.20, the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

SECTION 2.20. Defaulting Lenders.

(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VI or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
9.05 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.19; fourth, as the Borrower may
request (so long as no Default exists), to the funding of any Advance in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; fifth, if so determined
by the Agent and the Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Advances under this Agreement and (y) Cash
Collateralize the Issuing Banks’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.19; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Issuing Banks against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Advances or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Advances were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.04 were satisfied or waived, such
payment shall be applied solely to pay the Advances of, and L/C Obligations owed
to, all Non-

39

--------------------------------------------------------------------------------

 

Defaulting Lenders on a pro rata basis prior to being applied to the payment of
any Advances of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Advances and funded and unfunded participations in L/C Obligations
are held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 2.20(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.20(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.  (A)  Each Defaulting Lender under the Revolving Credit
Facility shall not be entitled to receive a commitment fee pursuant to
Section 2.04(a) for any period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender under the Revolving Credit Facility shall be entitled
to receive letter of credit fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Ratable Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.19.

(C) With respect to any commitment fee or letter of credit fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of a Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders under the Revolving Credit Facility
in accordance with their respective Ratable Shares under the Revolving Credit
Facility (calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in
Section 3.04 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender under the Revolving
Credit Facility to exceed such Non-Defaulting Lender’s Revolving Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral.  If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.19.

(b) Defaulting Lender Cure.  If the Borrower, the Agent and each Issuing Bank
agree in writing that a Lender is no longer a Defaulting Lender, the Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Advances of the
other Lenders under the applicable Facility or take such other actions as the
Agent may determine to be necessary to cause the Advances under the applicable
Facility and funded and unfunded participations in Letters of Credit to be held
pro rata by the Appropriate Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to Section 2.20(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

(c) New Letters of Credit.  So long as any Revolving Credit Lender is a
Defaulting Lender, no Issuing Bank shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

SECTION 2.21. Increase in the Aggregate Commitments.  (a)  The Borrower may, at
any time but in any event not more than once in any calendar year prior to the
earlier of (x) the Tranche B Effective Date and (y) the latest scheduled
Termination Date then in effect, by notice to the Agent, request that the
aggregate amount of the Revolving Credit Commitment be increased by an integral
multiple of $25,000,000 (each a “Commitment Increase”) to be effective as of a
date that is prior to the earlier of (x) the Tranche B Effective Date and
(y) the latest scheduled Termination Date then in effect (the “Increase Date”)
as specified in the related notice to the Agent; provided, however that in no
event shall the aggregate amount of the Revolving Credit Commitments at any time
exceed $300,000,000.

40

--------------------------------------------------------------------------------

 

(b) The Agent shall promptly notify the Revolving Credit Lenders of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Revolving Credit Lenders wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Revolving Credit Commitments (the “Commitment Date”).  Each
Revolving Credit Lender that is willing to participate in such requested
Commitment Increase (each an “Increasing Lender”) shall, in its sole discretion,
give written notice to the Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Revolving Credit Commitment.  If
the Revolving Credit Lenders notify the Agent that they are willing to increase
the amount of their respective Revolving Credit Commitments by an aggregate
amount that exceeds the amount of the requested Commitment Increase, the
requested Commitment Increase shall be allocated among the Lenders willing to
participate therein in such amounts as are agreed between the Borrower and the
Agent.

(c) Promptly following each Commitment Date, the Agent shall notify the Borrower
as to the amount, if any, by which the Revolving Credit Lenders are willing to
participate in the requested Commitment Increase.  If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Revolving Credit Lenders as of the applicable
Commitment Date; provided, however, that the Revolving Credit Commitment of each
such Eligible Assignee shall be in an amount exceeding $5,000,000.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.21(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Revolving Credit Lender party to this Agreement as of such Increase Date and
the Revolving Credit Commitment of each Increasing Lender for such requested
Commitment Increase shall be so increased by such amount (or by the amount
allocated to such Revolving Credit Lender pursuant to the last sentence of
Section 2.21(b)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:

(i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit D hereto;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”) duly executed by such Eligible Assignee, the Agent and the Borrower;

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Credit Commitment in a writing satisfactory to the Borrower and
the Agent; and (ii) on the date of request for a Commitment Increase and on the
applicable Increase Date the following statements shall be true (and the giving
of the request for Commitment Increase shall constitute a representation and
warranty by the Borrower that on the date of such request and on such Increase
Date such statements are true);

(iv) no Default shall have occurred and be continuing on such date and after
giving effect to such Commitment Increase; and

(v) the representations and warranties contained in Section 4.01 are true and
correct in, on and as of such date of, before and after giving effect to, such
Commitment Increase and to the application of the proceeds therefrom, as though
made on and as of such date, except where such representations and warranties
expressly refer to an earlier date, in which case such representations and
warranties shall be true and correct on and as of such date of, before and after
giving effect to, such Commitment Increase, and to the application of the
proceeds therefrom.

On each Increase Date, upon fulfillment of the conditions set forth in this
Section 2.21(d), the Agent shall notify the Revolving Credit Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), by telecopier or email, of the occurrence of the
Commitment Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date.  Each Increasing Lender and each Assuming
Lender shall, before 2:00 P.M. (New York City time) on the Increase Date,
purchase at par that portion of outstanding Revolving Credit Advances of the
other Revolving Credit Lenders or take such other actions as the Agent may
determine to be necessary to cause the Revolving Credit Advances to be funded
and held on a pro rata basis by the Revolving Credit Lenders in accordance with
their Ratable Shares under the Revolving Credit Facility.  On the Increase Date,
all participations in Letters of Credit then outstanding shall automatically be
reallocated among the Revolving Credit Lenders in accordance with their
respective Ratable Shares under the Revolving Credit Facility after giving
effect to such increase.

41

--------------------------------------------------------------------------------

 

SECTION 2.22. Extension of Termination Date.

(a) Request for Extension.  The Borrower may, by notice to the Agent (who shall
promptly notify the Revolving Credit Lenders) not earlier than 60 days and not
later than 45 days prior to the first and/or second anniversary of the Original
Effective Date (each, an “Extension Date”), request that each Revolving Credit
Lender extend such Revolving Credit Lender’s scheduled Termination Date for an
additional one year from the scheduled Termination Date then in effect with
respect to such Revolving Credit Lender.

(b) Lender Elections to Extend.  Each Revolving Credit Lender, acting in its
sole and individual discretion, shall, by notice to the Agent given not earlier
than 30 days prior to the applicable Extension Date and not later than the date
(the “Notice Date”) that is 20 days prior to such Extension Date, advise the
Agent whether or not such Revolving Credit Lender agrees to such extension (and
each Revolving Credit Lender that determines not to so extend its Termination
Date (a “Non-Extending Lender”) shall notify the Agent of such fact promptly
after such determination (but in any event no later than the Notice Date) and
any Revolving Credit Lender that does not so advise the Agent on or before the
Notice Date shall be deemed to be a Non-Extending Lender).  The election of any
Revolving Credit Lender to agree to such extension shall not obligate any other
Revolving Credit Lender to so agree.

(c) Notification by Agent.  The Agent shall notify the Borrower of each
Revolving Credit Lender’s determination under this Section no later than 15 days
prior to the applicable Extension Date (or, if such date is not a Business Day,
on the next preceding Business Day).

(d) Additional Commitment Lenders.  The Borrower shall have the right on or
before the applicable Extension Date to replace each Non-Extending Lender with,
and add as “Revolving Credit Lenders” under this Agreement in place thereof, one
or more Eligible Assignees (as an Assuming Lender) with the approval of the
Agent and each Issuing Bank (which approval shall not be unreasonably withheld),
each of which Assuming Lenders shall have entered into an Assumption Agreement
pursuant to which such Assuming Lender shall, effective as of the applicable
Extension Date, undertake a Revolving Credit Commitment (and, if any such
Assuming Lender is already a Revolving Credit Lender, its Revolving Credit
Commitment shall be in addition to such Lender’s Revolving Credit Commitment
hereunder on such date).

(e) Minimum Extension Requirement.  If (and only if) the total of the Revolving
Credit Commitments of the Revolving Credit Lenders that have agreed so to extend
their scheduled Termination Date and the additional Commitments of the Assuming
Lenders shall be more than 50% of the aggregate amount of the Revolving Credit
Commitments in effect immediately prior to the applicable Extension Date, then,
effective as of such Extension Date, the scheduled Termination Date of each
Extending Lender and of each Assuming Lender shall be extended to the date
falling one year after the scheduled Termination Date in effect for such Lenders
(except that, if such date is not a Business Day, such Termination Date as so
extended shall be the next preceding Business Day) and each Assuming Lender
shall thereupon become a “Revolving Credit Lender” for all purposes of this
Agreement.

(f) Conditions to Effectiveness of Extensions.  Notwithstanding the foregoing,
the extension of the scheduled Termination Date pursuant to this Section 2.22
shall not be effective with respect to any Revolving Credit Lender unless on the
Notice Date and on the Extension Date:

(i) no Default shall have occurred and be continuing on such date and after
giving effect to such extension; and

(ii) the representations and warranties contained in Section 4.01 are true and
correct on and as of such date of such extension and after giving effect to such
extension, as though made on and as of such date, except where such
representations and warranties expressly refer to an earlier date, in which case
such representations and warranties shall be true and correct on and as of such
date on and after giving effect to such extension.

SECTION 2.23. Incremental Facilities.  (a)(i) On or prior to the Tranche B
Effective Date and solely in connection with the consummation of the
Acquisition, the Borrower may, by written notice to the Agent (which notice
shall be delivered not less than two Business Days prior to the Tranche B
Effective Date, unless the Agent shall otherwise agree), request (x) new
incremental term loan “B” commitments from some or all of the Initial Lenders
(as defined in the Commitment Letter, referred to herein as the “Tranche B
Incremental Lenders”) in an aggregate principal amount not to exceed the Tranche
B Incremental Maximum Amount and substantially on the terms and subject to the
conditions contemplated by the Commitment Letter, the fee letter referred to
therein and with such changes thereof as may be provided for in the Tranche B
Incremental Joinder (as defined below) (such new incremental term loan “B”
commitments, the “Tranche B Incremental Commitments” and such new incremental
term “B” loans thereunder, the “Tranche B Incremental Loans”) and (y) an
increase in the Term Advances (which shall be implemented as an increase to the
Term Facility and shall have identical terms as the Term Advances) from some or
all of the Lenders to become effective as of the Tranche B Effective Date in an
aggregate principal amount not to exceed the Term Advance Increase Maximum
Amount (such increase, the “Term Advance Increase” and each Lender, if any,
agreeing to participate in the Term Advance Increase, an “Increasing Term
Lender”).  It is agreed that, upon the occurrence of the Tranche B Effective
Date, (x) the obligations in respect of the Tranche B Incremental Facility and
each of the other Obligations shall be secured and guaranteed on a pari passu
basis consistent with the terms

42

--------------------------------------------------------------------------------

 

set forth in the Commitment Letter (subject to customary ordering of priorities
of payments for amounts owing to the Agent and the like and other customary
priority obligations) by the same collateral and guarantors and (y) any Term
Advance Increase shall be subject to the same conditions contemplated by the
Commitment Letter with respect to the Tranche B Incremental Commitments.

(ii) The Borrower, each Tranche B Incremental Lender and each Increasing Term
Lender, if any, shall execute and deliver to the Agent an incremental joinder
agreement in form and substance reasonably satisfactory to the Agent and the
Borrower (the “Tranche B Incremental Joinder”) and such other documentation as
the Agent shall reasonably specify to evidence the Tranche B Incremental
Commitment of each Tranche B Incremental Lender and/or the commitments of each
Increasing Term Lender in respect of any Term Advance Increase.  The Tranche B
Incremental Joinder shall specify the terms of the Tranche B Incremental Loans
to be made thereunder.  Notwithstanding any other provision of any Loan
Document, each Loan Document may be modified, supplemented, amended and/or
amended and restated, and new Loan Documents may be entered into, by the Agent
and the Borrower without the action or consent of any other party, if the Agent
determines it to be necessary or advisable, to provide for the Tranche B
Incremental Loans and any Term Advance Increase permitted by this Section
2.23(a), to add the Tranche B Incremental Facility or any Term Advance Increase
to the Loan Documents (including for purposes of prepayments and voting), to
establish the collateral and guarantee arrangements in respect of the
Obligations and to otherwise give effect to the intent of this Section 2.23(a)
(including (without limitation), any modification, supplement, or amendment (or
amendment and restatement of such Loan Document giving effect to such
modifications, supplements or amendments) to any provision of this Agreement or
any other Loan Document (including as any such provision may relate to the other
Facilities hereunder) affected by the addition of the Tranche B Incremental
Facility, any Term Advance Increase or the collateral and guarantee arrangements
in respect of the Obligations to this Agreement or any other Loan Document
(including, for the avoidance of doubt, representations and warranties,
affirmative, negative and financial covenants, events of default and agency
matters hereunder).  For the avoidance of doubt, and without limiting the
Commitment Letter, nothing in this Agreement shall obligate any Lender or any
other Person to provide any Tranche B Incremental Loans or any Term Advance
Increase.

(b) If the Tranche B Effective Date occurs, then after the Tranche B Effective
Date, the Borrower may, by written notice to the Agent from time to time,
request Incremental Commitments in an amount for all such Incremental
Commitments not to exceed the Incremental Facility Amount at such time from one
or more Incremental Lenders, which may include any existing Lender or Eligible
Assignee (each of which shall be entitled to agree or decline to participate in
its sole discretion); provided that (i) any Incremental Revolving Credit
Commitments (and the Incremental Revolving Credit Advances thereunder) shall be
implemented as an increase to the total Revolving Credit Commitments and shall
have identical terms as the Revolving Credit Commitments (and the Revolving
Credit Advances thereunder) and (ii) each Incremental Lender shall be subject to
the approval of the Agent (and, in the case of an Incremental Revolving Credit
Lender, the Issuing Bank) (which approvals shall not be unreasonably withheld or
delayed) if such approvals would be required by Section 9.07 for an assignment
of Advances or Commitments to such Incremental Lender.  Such notice shall set
forth (x) the amount of the Incremental Commitments being requested (which shall
be in minimum increments of $5,000,000 and a minimum amount of $25,000,000 or
such lesser amount equal to the remaining Incremental Facility Amount, as
applicable), (y) the date on which such Incremental Commitments are requested to
become effective (which shall not be less than 10 Business Days nor more than 60
days after the date of such notice, unless the Agent shall otherwise agree) and
(z) in the case of Incremental Term Commitments, whether such Incremental Term
Commitments are (i) commitments to make additional Term Advances or additional
Tranche B Incremental Loans or (ii) commitments to make new A Type Term Loans
(as defined below) with terms different from the Term Advances (such loans,
“Specified Incremental Tranche A Advances” and such commitments “Specified
Incremental Tranche A Commitments”) or new B Type Term Loans (as defined below)
with terms different from the Tranche B Incremental Loans (such loans,
“Specified Incremental Tranche B Advances” (and together with any Specified
Incremental Tranche A Advances, “Specified Incremental Term Advances”) and such
commitments “Specified Incremental Tranche B Commitments” (and together with any
Specified Incremental Tranche A Commitments, “Specified Incremental Term
Commitments”)).

(i) The Borrower and each applicable Incremental Lender shall execute and
deliver to the Agent an Incremental Assumption Agreement and such other
documentation as the Agent shall reasonably specify to evidence the Incremental
Commitment of each Incremental Lender.  Each Incremental Assumption Agreement
shall specify the terms of any Incremental Term Advances to be made thereunder;
provided that (1) (A) (i) the final maturity date of any Specified Incremental
Tranche A Advances shall be (x) for any Specified Incremental Tranche A Advances
up to an aggregate initial principal amount of all such Specified Incremental
Tranche A Advances less than or equal to the Specified Incremental A Cap, no
earlier than the Term Loan Maturity Date or (y) for any Specified Incremental
Tranche A Advances in excess of the Specified Incremental A Cap, no earlier than
the Tranche B Incremental Maturity Date and (ii) the Weighted Average Life to
Maturity of any Specified Incremental Tranche A Advances shall be (x) for any
Specified Incremental Tranche A Advances up to an aggregate initial principal
amount of all such Specified Incremental Tranche A Advances less than or equal
to the Specified Incremental A Cap, no shorter than the Weighted Average Life to
Maturity of the Term Advances, or (y) for any Specified Incremental Tranche A
Advances in excess of the Specified Incremental A Cap, no shorter than the
Weighted Average Life to Maturity of the Tranche B Incremental Loans; (B) the
final maturity date of any Specified Incremental Tranche B Advances shall be no
earlier than the Tranche B Incremental Maturity Date and the Weighted Average
Life to Maturity of the Specified Incremental Tranche B Advances shall be no
shorter than the Weighted Average Life to Maturity of

43

--------------------------------------------------------------------------------

 

the Tranche B Incremental Loans; (C) if the initial yield on such Specified
Incremental Tranche A Advances or Specified Incremental Tranche B Advances, as
the case may be (as determined by the Agent to be equal to the sum of (x) the
margin above the Eurocurrency Rate on such Advances (which shall be increased by
the amount that any interest rate “floor” applicable to such Advances on the
date such Advances are made would exceed the Eurocurrency Rate for a three-month
Interest Period commencing on such date) and (y) if such Advances are initially
made at a discount or the Lenders making the same receive a fee directly or
indirectly from the Borrower or any of its Subsidiaries for doing so (but
excluding the effect of any bona fide arrangement, structuring, syndication or
other fees payable in connection therewith that are not shared with all lenders
or holders thereof) (the amount of such discount or fee, expressed as a
percentage of such Advances, being referred to herein as “OID”), the amount of
such OID divided by the lesser of (A) the Weighted Average Life to Maturity of
such Advances and (B) four) exceeds by more than 50 basis points (the amount of
such excess above 50 basis points being referred to herein as the “Yield
Differential”) the sum of (A) the Applicable Margin then in effect for
Eurocurrency Term Advances (in the case of Specified Incremental Tranche A
Advances) or Eurocurrency Tranche B Incremental Loans (in the case of Specified
Incremental Tranche B Advances), and (B) the amount of the OID initially paid in
respect of the Term Advances (in the case of Specified Incremental Tranche A
Advances) or the Tranche B Incremental Loans (in the case of Specified
Incremental Tranche B Advances), divided by four, then the Applicable Margin
then in effect for Term Advances (in the case of Specified Incremental Tranche A
Advances) or the Tranche B Incremental Loans (in the case of Specified
Incremental Tranche B Advances) shall automatically be increased by the Yield
Differential, effective upon the making of the Specified Incremental Tranche A
Advances or the Specified Incremental Tranche B Advances, as applicable, and (2)
the other terms of any Specified Incremental Term Advances shall be reasonably
satisfactory to the Agent.  Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Assumption Agreement, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Incremental Commitments and the Incremental
Advances evidenced thereby. For purposes of this Section 2.23(b), “A Type Term
Loans” means any term loans which have (x) scheduled amortization in excess of
1.00% per annum and (y) a final maturity of five years or less, and “B Type Term
Loans” means any term loans that are not A Type Term Loans.

(ii) Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.23(b) unless (i) on the date of such
effectiveness, (A) (1) the representations and warranties contained in Section
4.01 are true and correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) and (2) no
Default or Event of Default shall have occurred and be continuing (and the Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Borrower); provided that, in connection with any
Incremental Term Commitment, the proceeds of which are, concurrently with the
receipt thereof, to be used by the Borrower to finance, in whole or in part, a
Permitted Acquisition, then the conditions set forth in (1) and (2) above must
only be satisfied at the time the acquisition agreement for such Permitted
Acquisition is entered into, and the only representations and warranties that
will be required to be true and correct as of the funding of the Incremental
Term Advances thereunder shall be (x) the Specified Representations and (y) such
of the representations and warranties made by or on behalf of the applicable
acquired company or business (or the seller thereof) in the applicable
acquisition agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower (or any of its Subsidiaries) has the right to
terminate or elect not to perform its obligations under such acquisition
agreement as a result of the inaccuracy of such representations or warranties in
such acquisition agreement) and (B) the Borrower shall be in compliance with the
Financial Covenant in Section 5.05(c) after giving pro forma effect to the
incurrence of such Incremental Term Commitments and/or Incremental Revolving
Credit Commitments, as applicable, the making of Advances to be made on the date
of effectiveness thereof, any Permitted Acquisition consummated simultaneously
therewith, and the pro forma adjustments described in Section 1.07, (ii) all
fees and expenses owing to the Agent and the Lenders in respect of such
Incremental Term Commitment and/or Incremental Revolving Credit Commitment shall
have been paid in full, (iii) to the extent not consistent with this Agreement,
the other terms and documentation in respect of the Incremental Term Advances
shall be reasonably satisfactory to the Agent unless otherwise expressly
permitted in this Section 2.23(b) and (iv) except as otherwise specified in the
applicable Incremental Assumption Agreement, the Agent shall have received legal
opinions, board resolutions and other closing certificates reasonably requested
by the Agent and consistent with those delivered on the Tranche B Effective
Date.

(iii) Each of the parties hereto hereby agrees that the Agent may, in
consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Advances (other than Specified
Incremental Term Advances), when originally made, are included in each Borrowing
of outstanding Revolving Credit Advances, Term Advances or Tranche B Incremental
Loans, as applicable, on a pro rata basis.  This may be accomplished by, among
other things, requiring each outstanding Eurocurrency Borrowing to be Converted
into a Base Rate Borrowing on the date of such Incremental Advance, or by
allocating a portion of such Incremental Advance to each outstanding
Eurocurrency Borrowing under the relevant Facility on a pro rata basis.  Any
Conversion of Eurocurrency Advances to Base Rate Advances required by the
preceding sentence shall be subject to Section 9.04(f).  If any Incremental
Advance is to be allocated to an existing Interest Period for a Eurodollar
Borrowing, then the interest rate thereon for such Interest Period and the other
economic consequences thereof shall be as set forth in the applicable
Incremental Assumption Agreement.  In addition, to the extent any Incremental
Term Advances are Term Advances, the scheduled amortization payments under
Section 2.06(c), required to be made after the making of such Incremental Term
Advances shall be ratably increased by the aggregate principal amount of

44

--------------------------------------------------------------------------------

 

such Incremental Term Advances.  Notwithstanding the foregoing, Incremental Term
Commitments to make Specified Incremental Term Advances may not be requested
without the prior written consent of the Agent if, as a result of the Specified
Incremental Term Advances to be made thereunder, there would be more than five
classes of Term Advances or Tranche B Incremental Loans, together, outstanding.

(iv) Notwithstanding any other provision of any Loan Document, each Loan
Document may be modified, supplemented, amended and/or amended and restated by
the Agent and the Borrower without the action or consent of any other party, if
the Agent determines it to be necessary or advisable, to provide for terms
applicable to any Incremental Advances permitted by or to otherwise give effect
to this Section 2.23(b).

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness.  This Agreement shall
become effective on and as of the first date (the “Amendment and Restatement
Effective Date”) on which the following conditions precedent have been
satisfied:

(a) The Agent shall have received duly executed counterparts of this Agreement
from the Borrower, the Agent and each Lender set forth on Schedule I hereto.

(b) The Borrower shall have paid all accrued fees and expenses of the Agent, the
Arrangers and the Lenders (including the accrued fees and expenses of counsel to
the Agent).

(c) The Agent shall have received on or before the Amendment and Restatement
Effective Date the following, each dated such day, in form and substance
satisfactory to the Agent and (except for any Notes) in sufficient copies for
each Lender:

(i) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement, the by-laws of the Borrower, and of all
documents evidencing other necessary corporate action.

(ii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and any Notes to be delivered by it and the
other documents to be delivered hereunder.

(iii) The articles or certificate of incorporation of the Borrower as in effect
on the Amendment and Restatement Effective Date, certified by the Secretary of
State of the State of Delaware as of a recent date and a good standing
certificate for the Borrower from the Secretary of the State of Delaware as of a
recent date.

(iv) A favorable opinion of Arnold & Porter LLP, counsel for the Borrower,
substantially in the form of Exhibit D hereto and as to such other matters as
any Lender through the Agent may reasonably request.

SECTION 3.02. [Reserved]

SECTION 3.03. [Reserved]

SECTION 3.04. Conditions Precedent to Each Revolving Credit Borrowing and
Issuance.  The obligation of each Revolving Credit Lender to make a Revolving
Credit Advance (other than an Advance made by any Issuing Bank or any Revolving
Credit Lender pursuant to Section 2.03(c)) on the occasion of each Borrowing and
the obligation of each Issuing Bank to Issue a Letter of Credit shall be subject
to the conditions precedent that the Amendment and Restatement Effective Date
shall have occurred and on the date of such Borrowing or such Issuance (as the
case may be) (a) the following statements shall be true (and each of the giving
of the applicable Notice of Borrowing or Notice of Issuance and the acceptance
by the Borrower of the proceeds of such Borrowing or such Issuance shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or such Issuance such statements are true):

(i) the representations and warranties contained in Section 4.01 and in each
other Loan Document are correct in all material respects (except for those
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be correct in all respects) on and as of such date,
before and after giving effect to such Borrowing or such Issuance and to the
application of the proceeds therefrom, as though made on and as of such date
except where such representations and warranties expressly refers to an earlier
date, in which case such representations and warranties shall be true and
correct on and as of such date on and after giving effect to, such Borrowing or
such Issuance, and

(ii) no event has occurred and is continuing, or would result from such
Borrowing or such Issuance or from the application of the proceeds therefrom,
that constitutes a Default; and

45

--------------------------------------------------------------------------------

 

(b) the Agent shall have received such other approvals, opinions or documents as
any Lender through the Agent may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

(a) Each of the Borrower and its Subsidiaries is duly organized or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, has all requisite power and authority to own or
lease its assets and carry on its business and is duly qualified, licensed and
in good standing under the laws of each jurisdiction where its ownership, lease
or operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect.

(b) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the consummation of the transactions
contemplated hereby, are within such Loan Party’s corporate or other
organizational powers, have been duly authorized by all necessary corporate or
other organizational action, and do not conflict with or contravene or result in
any breach of (i) such Loan Party’s charter, by-laws or other organizational
documents, (ii) law or any material contractual restriction binding on or
affecting such Loan Party or any of its Subsidiaries or (iii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Loan Party or any of its Subsidiaries is subject.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any of the Loan
Parties of each Loan Document to which it is a party, except for authorizations,
approvals, actions, notices and filings that have been duly obtained, taken,
given or made and are in full force and effect.

(d) This Agreement has been, and each other Loan Document when delivered
hereunder will be, duly executed and delivered by the Borrower and each other
Loan Party that is a party thereto.  This Agreement is, and each other Loan
Document when delivered hereunder will be, the legal, valid and binding
obligation of the Borrower and each other Loan Party that is a party thereto,
enforceable against the Borrower and each other Loan Party that is a party
thereto in accordance with their respective terms except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

(e) The (i) audited Consolidated balance sheet of the Borrower and its
Subsidiaries, and the related Consolidated statements of income, equity and cash
flows as of and for the fiscal year ended January 31, 2014 and (ii) unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries, and the related
Consolidated statements of income, equity and cash flows as of and for the
fiscal quarters ended May 2, 2014, August 1, 2014 and October 31, 2014, in each
case: (x) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and (y)
are complete and accurate in all material respects and fairly present, in all
material respects, the financial condition of the Borrower and its Consolidated
Subsidiaries as of the date thereof and results of operations for the period
covered thereby.  Since January 31, 2014, there has been no Material Adverse
Change.

(f) There is no pending or (to the knowledge of the Borrower) threatened action,
suit, investigation, litigation or proceeding pending or threatened in writing,
including pursuant to any Environmental Law, affecting the Consolidated Group
before any court, Governmental Authority or arbitrator that (i) could be
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any other Loan
Document or the consummation of the transactions contemplated hereby.

(g) None of the Loan Parties is engaged in the business of purchasing or
carrying, or extending credit for the purpose of purchasing or carrying, margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System), and no proceeds of any Advance will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

(h) None of the Loan Parties is an “investment company”, within the meaning of
the Investment Company Act of 1940, as amended.

(i) The Borrower has made available, through the reports and other filings made
by the Borrower under the Exchange Act or Securities Act or through the Agent,
to the Lenders all material agreements, instruments and corporate or other

46

--------------------------------------------------------------------------------

 

restrictions to which it or any of its Subsidiaries is subject and all reports
or other filings made by the Borrower under the Exchange Act or Securities Act,
and disclosed, through the reports and other filings made by the Borrower under
the Exchange Act or Securities Act or otherwise, all other matters known to it
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect.  None of the reports, financial statements,
certificates or other information certified as being true and correct by or on
behalf of the Borrower or any of its Subsidiaries to the Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so certified) contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, taken as a whole and in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions the Borrower
believed to be reasonable at the time.

(j) The Borrower and its Subsidiaries, on a Consolidated basis, are Solvent.

(k) The Borrower and its Subsidiaries have timely filed all material Tax returns
and reports required to be filed, and have paid all material Taxes, levied or
imposed upon them or their property, income or assets, that are due and payable,
except those which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been provided in accordance with GAAP.

(l) As of the Amendment and Restatement Effective Date, the Borrower has no
Subsidiaries other than those specifically disclosed on Schedule 4.01(l).

(m) The on-going operations of the Borrower and each of its Subsidiaries comply
in all respects with all Environmental Laws, except such non-compliance which
would not reasonably be likely to have a Material Adverse Effect.  The Borrower
and each of its Subsidiaries have obtained all Environmental Permits that are
required under any Environmental Law necessary for its ordinary course
operations, all such Environmental Permits are in good standing, and the
Borrower and each of its Subsidiaries are in compliance with all material terms
and conditions of such Environmental Permits, except where the failure to obtain
or maintain such Environmental Permits or such noncompliance would not be
reasonably likely to have a Material Adverse Effect.

(n) The Borrower and each of its Subsidiaries have good and marketable title to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for Liens permitted by Section 5.03(a)
and for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(o) The Borrower and each of its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Loan Party and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(p) Neither the Borrower nor any of its Subsidiaries or Affiliates, nor any
director, officer, or employee, nor, to the knowledge of the Borrower or any of
its Subsidiaries, any agent, representative or other person associated with or
acting on behalf of the Borrower or any of its Subsidiaries or Affiliates is, or
is (to the knowledge of the Borrower) Controlled by Persons that are, currently
the subject or the target of any sanctions administered or enforced by the U.S.
government (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State
and including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or any other relevant sanctions
authority (collectively, “Sanctions”), nor are the Borrower or any of its
Subsidiaries located, organized or resident in a country or territory that is
the subject or target of Sanctions, including, without limitation, Cuba, Iran,
North Korea, Sudan and Syria (each, a “Sanctioned Country”).

(q) No Advance, nor the proceeds from any Advance or Letter of Credit, has been
or will be used, to lend, contribute, provide or has otherwise been made or will
otherwise be made available for the purpose of funding any activity or business
in any Sanctioned Country or for the purpose of funding any prohibited activity
or business of any Person located, organized or residing in any Sanctioned
Country or who is a Person who is the subject or target of Sanctions or, to the
knowledge of the Borrower or any of its Subsidiaries, any Person owned by or
controlled by, or acting for or on behalf of a Person who is the subject or
target of Sanctions, absent valid and effective licenses and permits issued by
the government of the United States or otherwise in accordance with applicable
laws, or in any other manner that will result in any violation by any Lender,
any Issuing Bank or the Agent of any Sanctions.

(r) Neither the Borrower nor any of its Subsidiaries or Affiliates, nor any
director, officer, or employee, nor, to the knowledge of the Borrower or any of
its Subsidiaries, any agent, representative or other person associated with or
acting on behalf of the Borrower or any of its Subsidiaries or Affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to

47

--------------------------------------------------------------------------------

 

pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any Person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage to the extent the same
would be a violation of any law applicable to the Borrower, such Subsidiary or
such Affiliate; and the Borrower and each of its Subsidiaries and Affiliates
have conducted their respective businesses in compliance with anti-corruption
laws applicable to the Borrower or such Subsidiary or Affiliate and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with such laws and with the
representation and warranty contained herein.

(s) The Borrower and its Subsidiaries are in compliance with all laws,
regulations and orders and have all requisite governmental licenses,
authorizations, consents and approvals to operate their respective business,
except for any such non-compliance or failure to have which would not reasonably
be likely to have a Material Adverse Effect.  Neither the Borrower nor any of
its Subsidiaries is in violation of any legal requirement relating to any laws
with respect to terrorism or money laundering, including Executive Order No.
13224 on Terrorist Financing effective September 24, 2001 and the Patriot Act.

(t) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect. As of the most recent valuation date for any Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to result in the
funding attainment percentage dropping below 60% as of the most recent valuation
date.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants.  So long as any Advance or any other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and Secured Cash Management Obligations and Secured
Hedging Obligations as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:

(a) Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, Environmental Laws and
the Patriot Act, except to the extent such non-compliance would not be
reasonably expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all material Taxes imposed upon it or upon its property and (ii) all lawful
claims that, if unpaid, might by law become a Lien upon its property (other than
a Lien described in clause (a) of the definition of Permitted Lien); provided,
however, that neither the Borrower nor any of its Subsidiaries shall be required
to pay or discharge any such Taxes that are being contested in good faith by
appropriate proceedings and for which reserves have been provided in accordance
with GAAP.

(c) Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.  

(d) Preservation of Corporate Existence, Etc.  Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its legal existence, rights
(charter and statutory) and franchises; provided, however, that the Borrower and
its Subsidiaries may consummate any merger or consolidation permitted under
Section 5.03(b) and provided further that neither the Borrower nor any of its
Subsidiaries shall be required to preserve any right or franchise if the Board
of Directors of the Borrower or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower or such Subsidiary, as the case may be, and that the loss thereof
is not disadvantageous in any material respect to the Borrower, such Subsidiary
or the Lenders.

(e) Visitation Rights.  At any reasonable time and from time to time, permit the
Agent or, during the continuance of a Default, any of the Lenders (or any agents
or representatives thereof), to examine and make copies of and abstracts from
the records and books of account of, and visit the properties of, the Borrower
and any of its Subsidiaries, and to discuss the affairs, finances and accounts
of the Borrower and any of its Subsidiaries with any of their officers or
directors and with their independent certified public accountants; provided that
the Borrower may, if it chooses, be present at any such discussions; provided,
further, that the foregoing

48

--------------------------------------------------------------------------------

 

shall be subject to compliance with applicable security regulations of any
Governmental Authority and shall not require the Borrower or any Subsidiary of
the Borrower to permit inspection of any properties or financial or operating
records to an extent that would require the Borrower or any of its Subsidiaries
to reveal any of its trade secrets, research data or proprietary information
which its management in good faith believes to be irrelevant to this Agreement.

(f) Keeping of Books; Maintenance of Ratings.  (i) Keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary in accordance with GAAP in
effect from time to time, and (ii) from and after the Tranche B Effective Date,
use commercially reasonable efforts to cause the Facilities to be continuously
and publicly rated (but not any specific rating) by S&P and Moody’s and use
commercially reasonable efforts to maintain a public corporate rating (but not
any specific rating) from S&P and a public corporate family rating (but not any
specific rating) from Moody’s.

(g) Maintenance of Properties, Etc.  Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties that are used
or useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and except for Dispositions not prohibited by
any Loan Document.

(h) Transactions with Affiliates.  Except for transactions between or among Loan
Parties, conduct, and cause each of its Subsidiaries to conduct, all
transactions otherwise permitted under this Agreement with any of their
Affiliates on terms that are fair and reasonable and no less favorable to the
Borrower or such Subsidiary than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate.

(i) Reporting Requirements.  Furnish to the Agent for further distribution to
the Lenders:

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a Consolidated
balance sheet of the Consolidated Group as of the end of such quarter and
Consolidated statements of income and cash flows of the Consolidated Group for
such fiscal quarter and for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, duly certified by a
Financial Officer, the Controller or the Treasurer of the Borrower as having
been prepared in accordance with GAAP (subject to the absence of footnotes and
year end audit adjustments) and certificates of a Financial Officer, the
Controller or the Treasurer of the Borrower as to compliance with the terms of
the Loan Documents and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.05;

(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Consolidated Group, containing a Consolidated balance sheet of the
Consolidated Group as of the end of such fiscal year and Consolidated statements
of income and cash flows of the Consolidated Group for such fiscal year prepared
in accordance with GAAP, in each case audited and accompanied by an unqualified
report and opinion by Deloitte & Touche LLP or other independent public
accountants of recognized national standing and certificates of a Financial
Officer, the Controller or the Treasurer of the Borrower as to (x) compliance
with the terms of the Loan Documents, including setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.05,
and (y) following the Tranche B Effective Date, the calculation of Excess Cash
Flow for such fiscal year and the related Excess Cash Flow Percentage;

(iii) as soon as possible and in any event within five Business Days after the
occurrence of each Default continuing on the date of such statement, a statement
of a Financial Officer of the Borrower setting forth details of such Default and
the action that the Borrower has taken and proposes to take with respect
thereto;

(iv) promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to any of its securityholders, and copies of all reports and
registration statements that the Consolidated Group files with the SEC or any
national securities exchange;

(v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, Governmental Authority or arbitrator affecting the
Consolidated Group of the type described in Section 4.01(f);

(vi) such other information respecting the Consolidated Group, or compliance
with the terms of the Loan Documents, and as any Lender through the Agent may
from time to time reasonably request, including all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

(vii) from and after the Tranche B Effective Date, as soon as possible and in
any event within five Business Days, a prompt written notice of (A) any
development that has resulted or could reasonably be expected to result in a
Material Adverse Effect, (B) any change in the Borrower’s public corporate
rating by S&P or public corporate family rating by Moody’s or the ratings of any
of the Facilities by S&P or Moody’s, or any notice from either such agency
indicating its intent to effect such a change or to place the Borrower or the
Facilities on a “CreditWatch” or “WatchList” or any similar list, in

49

--------------------------------------------------------------------------------

 

each case with negative implications, or its cessation of, or its intent to
cease, rating the Borrower or the Facilities, (C) the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
could reasonably be expected to have a Material Adverse Effect, or (D) the
incurrence of any Indebtedness for which the Borrower is required to make a
mandatory prepayment pursuant to Section 2.10(b).

(j) Use of Proceeds.  Use the proceeds of any Advances in accordance with
Section 2.17, any applicable Incremental Assumption Agreement or the Tranche B
Incremental Joinder, as applicable.

(k) Regulatory Approvals.  Maintain, and cause each of its Subsidiaries to,
maintain all material licenses, permits, authorizations and regulatory approvals
necessary to conduct its business and to comply with all applicable laws and
regulations, except for such non-maintenance or non-compliance as would not be
reasonably expected to have a Material Adverse Effect.

(l) Further Assurances.  From and after the Tranche B Effective Date, execute
any and all further documents, financing statements, agreements and instruments,
and take all further action (including filing UCC and other financing
statements, mortgages and deeds of trust and any applicable flood documentation)
that may be required under applicable law, or that the Required Lenders or the
Agent may reasonably request, in order to effectuate the transactions
contemplated by the Loan Documents and, if applicable, in order to grant,
preserve, protect and perfect the validity and first priority (subject to any
Liens permitted under Section 5.03(a)) of the security interests created or
intended to be created by the Security and Guarantee Documents.

SECTION 5.02. [Reserved]

SECTION 5.03. Negative Covenants.  So long as any Advance or any other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and Secured Cash Management Obligations and Secured
Hedging Obligations as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder:

(a) Liens, Etc.  The Borrower will not create or suffer to exist, or permit any
of its Subsidiaries to create or suffer to exist, any Lien on or with respect to
any of its properties or assets (including Equity Interests or other securities
of any Person), whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:

(i) (1) Liens pursuant to any Loan Document and (2) Permitted Liens;

(ii) (1) Liens on any of the assets of the Borrower or any of its Subsidiaries,
created solely to secure obligations incurred to finance the refurbishment,
improvement or construction of such asset, which obligations are incurred no
later than 3 months after completion of such refurbishment, improvement or
construction, and all renewals, extensions, refinancings, replacements or
refundings of such obligations; and

(2) (A) Liens given to secure the payment of the purchase price incurred in
connection with the acquisition (including acquisition through merger or
consolidation) of assets (including shares of stock), including Capital Lease
transactions in connection with any such acquisition, and (B) Liens existing on
assets at the time of acquisition thereof or at the time of acquisition by the
Borrower or any of its Subsidiaries of any Person then owning such assets
whether or not such existing Liens were given to secure the payment of the
purchase price of the assets to which they attach; provided that, with respect
to clause (A), the Liens shall be given within 3 months after such acquisition
and shall attach solely to the property acquired or purchased and any
improvements then or thereafter placed thereon; provided further that the
aggregate principal amount of the Indebtedness secured by the Liens referred to
in these clauses (ii)(1) and (ii)(2) shall not exceed $30,000,000 at any time
outstanding;

(iii) the Liens existing on the Amendment and Restatement Effective Date and
described on Schedule 5.03(a) hereto;

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary;

(v) other Liens securing Indebtedness; provided that the sum of (1) the
aggregate principal amount of the Indebtedness then outstanding and secured by
the Liens referred to in this clause (v), (2) the aggregate principal amount of
the outstanding Indebtedness permitted under Section 5.03(g)(viii) below and
(3) the aggregate fair value of property sold pursuant to sale and lease-back
transactions permitted by Section 5.03(f)(iv) below with respect to which the
applicable lease remains in effect, shall not exceed the greater of
(x) $45,000,000 and (y) 2.0% of Total Assets at any time;

(vi) Liens encumbering customary initial deposits and margin deposits and other
Liens in the Ordinary Course of Business, in each case securing obligations
under Hedge Agreements and forward contracts, options, futures contracts,

50

--------------------------------------------------------------------------------

 

futures options, equity hedges or similar agreements or arrangements designed to
protect from fluctuations in interest rates, currencies, equities or the price
of commodities; provided further that the aggregate principal amount of the
obligations secured by the Liens referred to in this clause (vi) shall not
exceed $3,000,000 at any time outstanding; and

(vii) the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Indebtedness secured
thereby.

(b) Mergers, Etc.  The Borrower will not (i) merge or consolidate with or into
any other Person in a transaction in which the Borrower is not the surviving
corporation or (ii) convey, transfer, lease or otherwise dispose of (whether in
one transaction or in a series of transactions) all or substantially all of the
assets of the Borrower and its Subsidiaries, taken as a whole (whether now owned
or hereafter acquired) to, any Person, or permit any of its Subsidiaries to do
so; provided that if the Tranche B Effective Date occurs, this Section 5.03(b)
shall cease to apply upon the Tranche B Effective Date.

(c) Accounting Changes.  The Borrower will not make or permit, or permit any of
its Subsidiaries to make or permit, any change in accounting policies or
reporting practices, except as required or permitted by GAAP.

(d) Change in Nature of Business.  The Borrower will not make any material
change in the nature of the business of the Borrower and its Subsidiaries, taken
as a whole, from the business as carried out by the Borrower and its
Subsidiaries on the Amendment and Restatement Effective Date; it being
understood that this Section 5.03(d) shall not prohibit (i) the Acquisition or
(ii) members of the Consolidated Group from conducting any business or business
activities incidental or related to the business as carried out by the Borrower
and its Subsidiaries on the Amendment and Restatement Effective Date or any
business or activity that is reasonably similar or complementary thereto or a
reasonable extension, development or expansion thereof or ancillary thereto.

(e) Hedge Agreements.  The Borrower will not enter into, or permit any of its
Subsidiaries to enter into, any Hedge Agreement, other than Hedge Agreements
entered into to hedge or mitigate risks to which the Borrower or any of its
Subsidiaries, is exposed in the conduct of its business or management of its
assets or liabilities.

(f) Limitation on Sale and Lease-Back Transactions.  The Borrower will not enter
into, or permit any of its Subsidiaries to enter into, any sale and lease-back
transaction for the sale and leasing back of any property, whether now owned or
hereafter acquired, unless:

(i) such transaction was entered into prior to the Amendment and Restatement
Effective Date;

(ii) such transaction was for the sale and leasing back to the Borrower or any
of its Subsidiaries of any property by one of the Borrower’s Subsidiaries;

(iii) such transaction was for the sale and leasing back to the Borrower or any
of its Subsidiaries of any property by any domestic or foreign Governmental
Authority in connection with pollution control, industrial revenue, private
activity bonds or similar financing;

(iv) the aggregate fair value of property sold pursuant to such transactions
involving a lease for more than three years that is then outstanding shall not
exceed, together with (1) the aggregate principal amount of Indebtedness that is
then outstanding and secured by the Liens referred to in Section 5.03(a)(v)
above and (2) the aggregate principal amount of the outstanding Indebtedness
permitted under Section 5.03(g)(viii) below, the greater of (x) $45,000,000 and
(y) 2.0% of Total Assets;

(v) the Borrower or any of its Subsidiaries would be entitled to incur
Indebtedness secured by a mortgage on the property to be leased in an amount
equal to the attributable Liens with respect to such sale and lease-back
transaction; or

(vi) the Borrower or any of its Subsidiaries applies an amount equal to the fair
value of the property sold to the purchase of property or to the retirement of
its long-term Indebtedness within 365 days of the effective date of any such
sale and lease-back transaction.

(g) Subsidiary Indebtedness.  The Borrower will not permit any of its
Subsidiaries to create or suffer to exist, any Indebtedness other than the
following; provided that if the Tranche B Effective Date occurs, this Section
5.03(g) shall cease to apply upon the Tranche B Effective Date:

(i) Indebtedness owing to the Borrower or any wholly-owned Subsidiary of the
Borrower;

51

--------------------------------------------------------------------------------

 

(ii) existing Indebtedness outstanding on the Amendment and Restatement
Effective Date, and listed on Schedule 5.03(g) (the “Existing Subsidiary
Indebtedness”) and any Indebtedness extending the maturity of, or replacing,
refunding, renewing or refinancing, in whole or in part, the Existing Subsidiary
Indebtedness; provided, that the principal amount of such Existing Subsidiary
Indebtedness shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, replacement, refunding, renewal
or refinancing as a result of or in connection with such extension, replacement,
refunding, renewal or refinancing;

(iii) Indebtedness secured by Liens permitted by Section 5.03(a)(ii);

(iv) guarantees by any Subsidiary in respect of Indebtedness of any other
Subsidiary otherwise permitted under this Section 5.03(g);

(v) any Indebtedness of (A) a Person that becomes a Subsidiary of the Borrower
to the extent such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (B) a Subsidiary to the extent such
Indebtedness is assumed in connection with an acquisition made by such
Subsidiary and is not created in contemplation of such acquisition (such
Indebtedness, described in subclauses (A) and (B), together being the “Assumed
Indebtedness”) and any Indebtedness extending the maturity of, or replacing,
refunding, renewing or refinancing, in whole or in part, any Indebtedness
referred to in subclauses (A) and (B); provided, that the principal amount of
such Assumed Indebtedness shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, replacement, refunding,
renewal or refinancing as a result of or in connection with such extension,
replacement, refunding, renewal or refinancing;

(vi) any guarantees for the Advances, L/C Obligations or any other obligations
under or in connection with the Loan Documents or any other Indebtedness of the
Borrower so long as any Subsidiary that guarantees such Indebtedness also
guarantees the Advances, L/C Obligations and other obligations under or in
connection with the Loan Documents on a ratable basis;

(vii) endorsement of negotiable instruments for deposit or collection or similar
transactions in the Ordinary Course of Business; and

(viii) other Indebtedness aggregating for all of the Borrower’s Subsidiaries,
together with (1) Indebtedness secured by Liens permitted under
Section 5.03(a)(v) and (2) the aggregate fair value of property sold pursuant to
sale and lease-back transactions permitted by Section 5.03(f)(iv) above with
respect to which the applicable lease remains in effect, an amount not to exceed
in an aggregate amount not to exceed the greater of (x) $45,000,000 and (y) 2.0%
of Total Assets.

(h) Dividends; Capital Stock.  Except for transactions between or among Loan
Parties, the Borrower will not (or permit any of its Subsidiaries to) declare or
make any dividend payment or other distribution of assets, properties, cash,
rights, obligations or securities on account of any shares of any class of
capital stock of the Borrower or any of its Subsidiaries, or purchase, redeem or
otherwise acquire for value (or permit any of its Subsidiaries to do so) any
shares of any class of capital stock of the Borrower or any of its Subsidiaries
or any warrants, rights or options to acquire any such shares, now or hereafter
outstanding (collectively, “Restricted Payments”), except that:

(i) from and after the Tranche B Effective Date, each Subsidiary of the Borrower
may (A) make Restricted Payments to the Borrower and to other Subsidiaries of
the Borrower that directly or indirectly own Equity Interests of such Subsidiary
(and, in the case of a Restricted Payment by a non-wholly owned Subsidiary, to
the Borrower and any of its other Subsidiaries and to each other owner of Equity
Interests of such Subsidiary based on their relative ownership interests) and
(B) declare and make dividend payments or other distributions payable solely in
the Equity Interests of such Person;

(ii) the Borrower may declare and pay recurring dividends; provided that the
aggregate amount of such dividends paid in any fiscal year shall not exceed
$65,000,000; and

(iii) the Borrower may declare and pay special dividends and enter into share
repurchases in an aggregate amount not to exceed $50,000,000 in any fiscal year;
provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom; and provided further, however, that so
long as (1) no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (2) (x) if the Tranche B Effective Date has not
occurred, the Leverage Ratio is equal to or less than 2.00 to 1.00 or (y) if the
Tranche B Effective Date has occurred, the Leverage Ratio is equal to or less
than 3.00 to 1.00, in each case on a pro forma basis after giving effect to such
Restricted Payment and the pro forma adjustments described in Section 1.07,
Restricted Payments described in this clause (iii) shall be unlimited.

(i) Negative Pledge.  The Borrower will not enter into or suffer to exist, or
permit any of its Subsidiaries to enter into or suffer to exist, any agreement
(other than the Loan Documents) prohibiting or conditioning the creation or
assumption of any Lien upon any of the Borrower’s property or assets for the
benefit of the Agent, the Lenders and the Issuing Banks with respect to the
Obligations under the Loan Documents except (a) agreements in favor of the Agent
and the Lenders or (b) prohibitions or conditions under (i) any Indebtedness
existing on the Amendment and Restatement Effective Date, (ii) any purchase
money Indebtedness not prohibited hereunder

52

--------------------------------------------------------------------------------

 

solely to the extent that the agreement or instrument governing such
Indebtedness prohibits a Lien on the property acquired with the proceeds of such
Indebtedness, (iii) any Capital Lease not prohibited hereunder solely to the
extent that such Capital Lease prohibits a Lien on the property subject thereto,
(iv) any Indebtedness outstanding on the date any Person first becomes a
Subsidiary of the Borrower (so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower) or
(v) any Indebtedness permitted pursuant to Section 5.03(k)(vii) to the extent no
more restrictive then the covenants in this Agreement.

(j) Investments, Loans and Advances.  If the Tranche B Effective Date occurs,
then commencing on the Tranche B Effective Date, the Borrower will not (and will
not permit any of its Subsidiaries to) make, hold or acquire any Investments,
except:

(i) (a) Investments by the Borrower and its Subsidiaries existing on the Tranche
B Effective Date in any Subsidiary of the Borrower and (b) additional
Investments by the Borrower and its Subsidiaries in the Borrower or any of its
Subsidiaries; provided that the aggregate amount of Investments made after the
Tranche B Effective Date in Subsidiaries of the Borrower that are not Loan
Parties, taken together with loans and advances made after the Tranche B
Effective Date by Loan Parties to Subsidiaries of the Borrower that are not Loan
Parties (determined without regard to any write-downs or write-offs of such
investments, loans and advances) shall not exceed $20,000,000;

(ii) Investments in cash or Cash Equivalents;

(iii) loans or advances made by the Borrower to any of its Subsidiaries and made
by any of its Subsidiaries to the Borrower or any other Subsidiary of the
Borrower; provided that (a) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note or global intercompany note pledged
pursuant to any Security and Guarantee Document and (b) the amount of such loans
and advances made by Loan Parties to any Subsidiaries of the Borrower that are
not Loan Parties shall be subject to the limitation set forth in clause (i)
above;

(iv) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the Ordinary Course of Business;

(v) the Borrower and its Subsidiaries may make loans and advances in the
Ordinary Course of Business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $5,000,000 in any fiscal year;

(vi) the Borrower or any of its Subsidiaries may acquire all or substantially
all the assets of a Person or line of business of such Person, or not less than
100% of the Equity Interests (other than directors’ qualifying shares) of a
Person (referred to herein as the “Acquired Entity”); provided that (a) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by the Borrower or any of its
Subsidiaries; (b) the Acquired Entity shall be in a line of business reasonably
similar, ancillary or incidental to the business of that of the Borrower and its
Subsidiaries as conducted during the current and most recent calendar year; and
(c) (A) both before and after giving effect thereto, no Event of Default shall
have occurred and be continuing, in each case at and as of the date the
agreement for such acquisition is signed; (B) on the date the agreement for such
acquisition is signed, the Senior Secured Leverage Ratio, after giving pro forma
effect to such acquisition and the pro forma adjustments described in Section
1.07, is equal to or less than 3.50 to 1.00; (C) at the time of the consummation
of such transaction, the Borrower shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Agent; and (D) at the time of the consummation of such transaction, the
Borrower shall comply, and shall cause the Acquired Entity to comply, with the
applicable provisions of Section 5.03(k) and any Security and Guarantee
Documents; provided that the total consideration paid by or on behalf of the
Borrower or any of its Subsidiaries for any such acquisition of a Person that
does not become a Loan Party (including by way of merger) or of assets that do
not become collateral under any Security and Guarantee Documents, when
aggregated with the total consideration paid by or on behalf of the Borrower or
any of its Subsidiaries for all other acquisitions made by the Borrower or any
of its Subsidiaries of Persons that do not become Loan Parties (including by way
of merger) or of assets that do not become collateral under any Security and
Guarantee Documents, shall not exceed the greater of (x) $75,000,000 and (y)
3.5% of Total Assets (any acquisition of an Acquired Entity meeting all the
criteria of this Section 5.03(j)(vi) being referred to herein as a “Permitted
Acquisition”);

(vii) in addition to Investments permitted by paragraphs (i) through (vi) above,
additional investments, loans and advances by the Borrower and its Subsidiaries
so long as the aggregate amount invested, loaned or advanced pursuant to this
paragraph (vii) (determined without regard to any write-downs or write-offs of
such investments, loans and advances) does not exceed $50,000,000 in the
aggregate; and

(viii) in addition to Investments permitted by paragraphs (i) through (vii)
above, additional investments, loans and advances by the Borrower and its
Subsidiaries so long as (1) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (2) the Borrower would be in
compliance with the covenants set forth in Section 5.05, after giving pro forma
effect to such investment, loan or advance and the pro forma adjustments
described in Section 1.07 and (3) on a pro forma basis after giving effect to
such investment, loan or advance and the pro forma adjustments described in
Section 1.07, the Total Leverage Ratio is equal to or less than 3.00 to 1.00.

53

--------------------------------------------------------------------------------

 

(k) Indebtedness.  If the Tranche B Effective Date occurs, then commencing on
the Tranche B Effective Date, the Borrower will not (and will not permit any of
its Subsidiaries to) incur, create, assume or permit to exist any Indebtedness,
except:

(i) Indebtedness created hereunder and under the other Loan Documents;

(ii) intercompany Indebtedness of the Borrower and its Subsidiaries to the
extent permitted by Section 5.03(j)(iii); provided that (x) upon request of the
Agent any such Indebtedness owed to a Loan Party shall be evidenced by a
promissory note (including a global intercompany note), pledged and delivered to
the Agent as additional security for the obligations of such Loan Party,
together with an appropriate allonge or note power and (y) any such Indebtedness
owed by a Loan Party to a Subsidiary of the Borrower that is not a Loan Party
shall be subordinated in right of payment to the obligations of the Loan Party
pursuant to an affiliate subordination agreement reasonably satisfactory to the
Agent;

(iii) Indebtedness of the Borrower or any of its Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (a) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (b) the aggregate
principal amount at any time outstanding of Indebtedness permitted by this
Section 5.03(k)(iii), when combined with the aggregate principal amount of all
Capital Lease Obligations and Synthetic Lease Obligations incurred pursuant to
Section 5.03(k)(iv), shall not exceed the greater (x) $25,000,000 (y) 1.0% of
Total Assets;

(iv) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount at any time outstanding, when combined with the aggregate
principal amount of all Indebtedness incurred pursuant to Section 5.03(k)(iii),
not exceeding the greater of (x) $25,000,000 and (y) 1.0% of Total Assets;

(v) Indebtedness under performance or surety bonds or with respect to workers’
compensation claims, in each case incurred in the Ordinary Course of Business;

(vi) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the Tranche B Effective Date or Indebtedness acquired or assumed by the Borrower
or any of its Subsidiary in connection with any Permitted Acquisition or other
acquisition permitted under Section 5.03(j); provided that (a) such Indebtedness
exists at the time such Person becomes a Subsidiary or such asset is acquired
and is not created in contemplation of or in connection with such Person
becoming a Subsidiary or such asset being acquired, (b) immediately before and
after such Person becomes a Subsidiary, no Default shall have occurred and be
continuing and (c) at the time such Indebtedness is acquired or assumed or such
Person becomes a Subsidiary, the Borrower shall be in compliance with the
financial covenant set forth in Section 5.03 after giving pro forma effect to
the acquisition or assumption of such Indebtedness and the pro forma adjustments
described in Section 1.07) and any Permitted Refinancing thereof;

(vii) unsecured Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate amount not to exceed the greater of (x) $50,000,000 and (y) such other
amount, so long as after giving pro forma effect to the incurrence of such
Indebtedness (and the use of proceeds therefrom) and the pro forma adjustments
described in Section 1.07, the Leverage Ratio is equal to or less than 4.00 to
1.00; provided that (a) the terms of such Indebtedness are not, when taken as a
whole, materially more favorable to the lenders providing such Indebtedness than
those applicable to the Facilities and are otherwise on current market terms for
such type of Indebtedness, (b) the final maturity date of such Indebtedness
shall be no earlier than 181 days after the final maturity date of any of the
Facilities outstanding at the time of incurrence of such Indebtedness, (c) the
aggregate amount of principal payments required to be made on such Indebtedness
prior to the date that is 181 days after the final maturity date of any of the
Facilities outstanding at the time of incurrence of such Indebtedness shall not
exceed 10% of the original principal amount of such Indebtedness, (d) on a pro
forma basis after giving effect to the incurrence of such Indebtedness (and the
use of proceeds therefrom), no Event of Default shall have occurred and be
continuing or would result therefrom and (e) the aggregate amount of all such
Indebtedness incurred by Subsidiaries of the Borrower that are not Loan Parties
shall not exceed the greater of (x) $50,000,000 and (y) 2.5% of Total Assets;

(viii) [Reserved];

(ix) guarantees of any Loan Party in respect of Indebtedness of the Borrower (or
any Permitted Refinancing thereof) or any other Loan Party otherwise permitted
hereunder;

(x) Indebtedness in respect of purchase price adjustments or other similar
adjustments incurred by the Borrower or any of its Subsidiaries in the
Acquisition, a Permitted Acquisition or Disposition under agreements which
provide for the adjustment of the purchase price or for similar adjustments; and

(xi) Indebtedness consisting of obligations of the Borrower or any of its
Subsidiaries under deferred consideration (e.g., earn-outs, indemnifications,
incentive non-competes and other contingent obligations) or other similar
arrangements incurred by such Person in connection with the Acquisition, any
Permitted Acquisition or other Investment permitted under Section 5.03(j).

54

--------------------------------------------------------------------------------

 

(l) Other Indebtedness and Agreements.  (i) If the Tranche B Effective Date
occurs, then the Borrower will not (and will not permit any of its Subsidiaries
to) effect (x) any waiver, supplement, modification, amendment, termination or
release of any indenture, instrument or agreement pursuant to which any
unsecured Indebtedness, any Indebtedness that is expressly subordinated in right
of payment to the obligations of the Loan Parties in respect of the Loan
Documents or any Indebtedness that is secured by junior-priority security
interest in any collateral securing the Facilities (collectively, together with
any Permitted Refinancing of the foregoing, “Junior Financing”) if the effect of
such waiver, supplement, modification, amendment, termination or release would
be adverse to the Lenders in any material respect or (y) any waiver, supplement,
modification or amendment of its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents, to the extent any such waiver, supplement, modification or amendment
would be adverse to the Lenders in any material respect.

(ii) If the Tranche B Effective Date occurs, then the Borrower will not (and
will not permit any of its Subsidiaries to) prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Junior Financing (it being understood that payments of regularly scheduled
interest and principal shall be permitted) or make any payment in violation of
any subordination terms of any Junior Financing, except (a) the refinancing of
any Junior Financing with any Permitted Refinancing thereof and (b) the
prepayment, redemption, purchase, defeasement or other satisfaction prior to the
scheduled maturity of any Junior Financing or Permitted Refinancing thereof, in
an aggregate amount not to exceed the greater of (x) $50,000,000 and (y) such
other amount, so long as after giving pro forma effect to the incurrence of such
Indebtedness (and the use of proceeds therefrom) and the pro forma adjustments
described in Section 1.07, (1) the Leverage Ratio is equal to or less than 3.00
to 1.00 and (2) no Event of Default shall have occurred and be continuing or
would result therefrom.

(iii) If the Tranche B Effective Date occurs, then the Borrower will not (and
will not permit any of its Subsidiaries to) enter into or permit to exist any
contractual obligation (other than this Agreement or any other Loan Document)
that limits the ability of any of its Subsidiaries to make Restricted Payments
to the Borrower or any Guarantor or to otherwise transfer property to or invest
in the Borrower or any Guarantor, except for (i) any agreement in effect at the
time any Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (ii) any agreement representing Indebtedness of a
Subsidiary of the Borrower which is not a Loan Party which is permitted by
Section 5.03(k), (iii) any agreement in connection with a Disposition permitted
hereunder, (iv) customary provisions in joint venture agreements or other
similar agreements applicable to joint ventures permitted under Section 5.03(j)
and applicable solely to such joint venture entered into in the Ordinary Course
of Business, (v) customary provisions restricting assignment of any agreement
entered into in the Ordinary Course of Business, (vi)  customary provisions
restricting the subletting or assignment of any lease governing a leasehold
interest, (vii) in each case so long as no Subsidiary of the Borrower is
restricted from making Restricted Payments or transfers to the Borrower,
customary restrictions contained in Indebtedness permitted under this Agreement
to the extent no more restrictive to the Borrower and its Subsidiaries than the
covenants contained in this Agreement and (viii) restrictions regarding licenses
or sublicenses by the Borrower and its Subsidiaries of intellectual property in
the Ordinary Course of Business (in which case such restriction shall relate
only to such intellectual property).

(m) Fundamental Changes.  If the Tranche B Effective Date occurs, then the
Borrower will not (and will not permit any of its Subsidiaries to) merge,
dissolve, liquidate, amalgamate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Event of Default would result
therefrom:

(i) any Subsidiary of the Borrower may merge, amalgamate or consolidate with (x)
the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction in any State of the United States of America);
provided that the Borrower shall be the continuing or surviving Person or the
surviving Person shall expressly assume the obligations of the Borrower pursuant
to documents reasonably acceptable to the Agent or (y) any other Subsidiary of
the Borrower; provided that when any Guarantor is merging with another
Subsidiary of the Borrower that is not a Loan Party (A) the Guarantor shall be
the continuing or surviving Person, (B) to the extent constituting an
Investment, such Investment must be a permitted Investment in accordance with
Section 5.03(j) and (C) to the extent constituting a Disposition, such
Disposition must be permitted hereunder;

(ii) (x) any Subsidiary of the Borrower that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Subsidiary of the Borrower that
is not a Loan Party and (y) any Subsidiary of the Borrower may liquidate or
dissolve, or the Borrower or any of its Subsidiaries may (if the validity,
perfection and priority of the Liens securing the Obligations is not adversely
affected thereby) change its legal form, if the Borrower determines in good
faith that such action is in the best interest of the Borrower and its
Subsidiaries and is not disadvantageous to the Lenders in any material respect
(it being understood that in the case of any dissolution of a Subsidiary that is
a Guarantor, such Subsidiary shall at or before the time of such dissolution
transfer its assets to another Subsidiary that is a Guarantor unless such
Disposition of assets is permitted hereunder; and in the case of any change in
legal form, a Subsidiary that is a Guarantor will remain a Guarantor unless such
Guarantor is otherwise permitted to cease being a Guarantor hereunder);

55

--------------------------------------------------------------------------------

 

(iii) any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to any
of its other Subsidiaries; provided that if the transferor in such a transaction
is a Guarantor, then (i) the transferee must either be the Borrower or a
Guarantor and (ii) to the extent constituting an Investment, such Investment
must be a permitted in accordance with Section 5.03(j);

(iv) the Borrower and its Subsidiaries may consummate the Acquisition;

(v) any Subsidiary of the Borrower may merge, dissolve, liquidate, amalgamate,
consolidate with or into another Person in order to effect a Disposition
permitted pursuant to Section 5.03(n) (other than Section 5.03(n) (ii)(A)); and

(vi) any Investment permitted by Section 5.03(j) may be structured as a merger,
consolidation or amalgamation.

(n) Dispositions.  If the Tranche B Effective Date occurs, then the Borrower
will not (and will not permit any of its Subsidiaries to) make any Disposition,
except:

(i) Dispositions of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the Ordinary Course of Business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Subsidiaries (including allowing any registrations or any applications
for registration of any immaterial intellectual property to lapse or go
abandoned);

(ii) (A) Dispositions permitted by Section 5.03(m), (B) Investments permitted by
Section 5.03(j), (C) Restricted Payments permitted by Section 5.03(h) and (D)
Liens permitted by Section 5.03(a);

(iii) Dispositions by the Borrower or any of its Subsidiaries of property
pursuant to sale-leaseback transactions permitted by Section 5.03(f);

(iv) Dispositions of cash and Cash Equivalents for fair market value in the
Ordinary Course of Business;

(v) licensing or sublicensing of any intellectual property rights in the
Ordinary Course of Business on customary terms;

(vi) Disposition of property (A) between Loan Parties, (B) between Subsidiaries
of the Borrower (other than Loan Parties), (C) by Subsidiaries of the Borrower
that are not Loan Parties to the Loan Parties or (D) by Loan Parties to any
Subsidiary of the Borrower that is not a Loan Party; provided that (1) the
portion (if any) of any such Disposition made for less than fair market value
and (2) any noncash consideration received in exchange for any such Disposition,
shall in each case constitute an Investment in such Subsidiary;

(vii) leases, subleases, licenses or sublicenses of property in the Ordinary
Course of Business and which do not materially interfere with the business of
the Borrower and its Subsidiaries;

(viii) transfers of equipment, fixed assets or real property (including any
improvements thereon) subject to any event that gives rise to the receipt by the
Borrower or any of its Subsidiaries of any casualty insurance proceeds or
condemnation awards in respect thereof to replace, restore or repair, or
compensate for the loss of, such equipment, fixed assets or real property, upon
receipt of the Net Cash Proceeds of such casualty insurance proceeds or
condemnation awards; and

(ix) the Disposition of other assets for fair market value in the aggregate not
to exceed the greater of (x) $75,000,000 and (y) 3.5% of Total Assets; provided
that (i) at least 75% of the total consideration for any such Disposition
received by the Borrower and its Subsidiaries is in the form of cash or Cash
Equivalents and (ii) the requirements of Section 2.10(b), to the extent
applicable, are complied with in connection therewith.

SECTION 5.04. [Reserved]

SECTION 5.05. Financial Covenants.  So long as any Advance or any other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and Secured Cash Management Obligations and Secured
Hedging Obligations as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) shall remain unpaid or
unsatisfied, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:

(a) Leverage Ratio.  Maintain, as at the end of each fiscal quarter, a Leverage
Ratio of not greater than 3.25 to 1.00; provided that if the Tranche B Effective
Date occurs, this Section 5.05(a) shall cease to apply upon the Tranche B
Effective Date.

(b) Interest Coverage Ratio.  Maintain, as at the end of each fiscal quarter, an
Interest Coverage Ratio of at least 3.50 to 1.00; provided that if the Tranche B
Effective Date occurs, this Section 5.05(b) shall cease to apply upon the
Tranche B Effective Date.

56

--------------------------------------------------------------------------------

 

(c) Senior Secured Leverage Ratio.  If the Tranche B Effective Date occurs,
maintain, as at the end of each fiscal quarter after the Tranche B Effective
Date, (x) in the case of any fiscal quarter ending on or prior to July 31, 2016,
a Senior Secured Leverage Ratio equal to or less than 4.00 to 1.00, and (y) in
the case of any subsequent fiscal quarter, a Senior Secured Leverage Ratio equal
to or less than 3.75 to 1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance within one day
after the same becomes due and payable; or the Borrower shall fail to pay any
interest on any Advance or make any other payment of fees or other amounts
payable under this Agreement or any other Loan Document within five days after
the same becomes due and payable; or

(b) Any representation or warranty or certification made or deemed made by any
Loan Party in any Loan Document or by such Loan Party (or any of its officers)
in connection with any Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; or

(c) (i) Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(d) (with respect to the Borrower only),
5.01(i), 5.03 or 5.05 or (ii) any Loan Party shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement or in any
other Loan Document on its part to be performed or observed if such failure
shall remain unremedied for 30 days after written notice thereof shall have been
given to the Borrower by the Agent or any Lender; or

(d) A member of the Consolidated Group shall fail to pay any principal of or
premium or interest on any Indebtedness that is outstanding in a principal or
notional amount of at least $50,000,000 in the aggregate (but excluding
Indebtedness outstanding hereunder) of a member of the Consolidated Group, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption, or, with respect to any secured
Indebtedness, resulting from a disposition, condemnation, insured loss or
similar event relating to the property securing such Indebtedness), purchased or
defeased, or an offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or

(e) A member of the Consolidated Group shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against a member of the Consolidated
Group seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or a member of the Consolidated Group shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or

(f) Judgments or orders for the payment of money in excess of $50,000,000 in the
aggregate shall be rendered against a member of the Consolidated Group and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
any such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A-” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or

57

--------------------------------------------------------------------------------

 

(g) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of Voting
Stock of the Borrower (or other securities convertible into or exchangeable for
such Voting Stock) representing 35% or more of the combined voting power of all
Voting Stock of the Borrower (on a fully diluted basis); or

(h) The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $50,000,000 in the aggregate
as a result of the occurrence of any ERISA Event; or

(i) Any Loan Party contests in writing the validity or enforceability of any
provision of any Loan Document, or any Loan Party denies in writing that it has
any liability or obligation under any Loan Document, or purports in writing to
revoke or rescind any Loan Document; or

(j) If the Tranche B Effective Date occurs, any guarantee provided by a
Guarantor under any applicable Security and Guarantee Document for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under such Security and Guarantee Document (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);
or

(k) If the Tranche B Effective Date occurs, any security interest over any
material asset or property purported to be created by and required to be covered
by any Security and Guarantee Document shall cease to be, or shall be asserted
by the Borrower or any other Loan Party not to be, a valid, perfected (except as
otherwise expressly provided in this Agreement or such Security and Guarantee
Document) security interest in the asset or property intended to be covered
thereby,

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks
to Issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower or any other Loan
Party under any Debtor Relief Law, (A) the obligation of each Lender to make
Advances (other than Advances to be made by an Issuing Bank or a Lender pursuant
to Section 2.03(c)) and of the Issuing Banks to Issue Letters of Credit shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Revolving Credit Lenders,
irrespective of whether it is taking any of the actions described in Section
6.01 or otherwise, make demand upon the Borrower to, and forthwith upon such
demand the Borrower will, (a) pay to the Agent on behalf of the Revolving Credit
Lenders in same day funds at the Agent’s office designated in such demand, for
deposit in the L/C Cash Deposit Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding (but only to the
extent such Available Amount has not already been Cash Collateralized) or (b)
make such other arrangements in respect of the outstanding Letters of Credit as
shall be acceptable to the Required Revolving Credit Lenders and not more
disadvantageous to the Borrower than clause (a); provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under any Debtor Relief Law, an amount equal to the aggregate Available
Amount of all outstanding Letters of Credit shall be immediately due and payable
to the Agent for the account of the Revolving Credit Lenders without notice to
or demand upon the Borrower, which are expressly waived by the Borrower, to be
held in the L/C Cash Deposit Account.  If at any time an Event of Default is
continuing the Agent determines that any funds held in the L/C Cash Deposit
Account are subject to any right or claim of any Person other than the Agent and
the Lenders or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrower will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited and
held in the L/C Cash Deposit Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Deposit Account that the Agent determines to be free and clear
of any such right and claim.  Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Deposit Account, such funds shall be
applied to reimburse the Issuing Banks to the extent permitted by applicable
law.  After all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrower hereunder and under the other
Loan Documents shall have been paid in full, the balance, if any, in such L/C
Cash Deposit Account shall be applied in accordance with the priority of
payments set forth in Section 6.03.

58

--------------------------------------------------------------------------------

 

SECTION 6.03. Application of Funds.  After the exercise of any remedies provided
for in Section 6.01 or Section 6.02 (or after an actual or deemed entry of an
order for relief with respect to the Borrower or any other Loan Party under any
Debtor Relief Law), any amounts received on account of the Obligations shall,
subject to the provisions of Section 2.19, be applied by the Agent in the
following order:

(a) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 9.04) payable to the Agent in its
capacity as such;

(b) second, to payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among, as applicable, the Agent and the
Issuing Banks pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

(c) third, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit fees) payable to the Lenders and the Issuing Banks (including
fees, disbursements and other charges of counsel payable under Section 9.04)
arising under the Loan Documents, ratably among them in proportion to the
respective amounts described in this clause (c) held by them;

(d) fourth, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and interest on the Advances, and on
unreimbursed Letter of Credit drawings, ratably among the Lenders and the
Issuing Banks in proportion to the respective amounts described in this clause
(d) held by them;

(e) fifth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Advances, unreimbursed Letter of Credit drawings and
obligations of the Loan Parties then arising under Secured Hedging Obligations
and Secured Cash Management Obligations and (ii) to Cash Collateralize Letters
of Credit in the manner contemplated by Section 6.02, ratably among the Lenders,
the Issuing Banks, the Hedge Banks and the Cash Management Banks) in proportion
to the respective amounts described in this clause (e) held by them; provided
upon the expiration of any Letter of Credit, the pro rata share of Cash
Collateral attributable to such expired Letter of Credit shall be applied by the
Agent in accordance with the priority of payments set forth in this Section
6.03;

(f) sixth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Agent, the Lenders, the Issuing Banks and the other holders or beneficiaries
thereof, ratably based upon the respective aggregate amounts of all such
Obligations then owing to all of them; and

(g) last, after all of the Obligations have been indefeasibly paid in full, to
the Borrower or as otherwise required by law.

ARTICLE VII

[RESERVED]

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Authority.  (i) Each of the Lenders hereby
irrevocably appoints, designates and authorizes Citibank to act on its behalf as
the Agent hereunder and under the other Loan Documents and authorizes the Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  The provisions of this Article are
solely for the benefit of the Agent, the Lenders and the Issuing Banks, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any Loan Document (or any other similar term) with reference to the Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(ii) If the Tranche B Effective Date occurs, the Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in each such Lender’s capacity as a potential Cash Management Bank and/or Hedge
Bank) and Issuing Banks hereby irrevocably appoints and authorizes the Agent to
act as the agent of such Lender or Issuing Bank for purposes of acquiring,
holding and enforcing any and all Liens on collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this

59

--------------------------------------------------------------------------------

 

connection, the Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agent pursuant to Section 8.05 for purposes
of holding or enforcing any Lien on the collateral (or any portion thereof)
granted under the Security and Guarantee Documents, or for exercising any rights
and remedies thereunder at the direction of the Agent), shall be entitled to the
benefits of all provisions of this Article VIII and of paragraphs (a), (b) and
(c) of Section 9.04, as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.  Anything contained in any of the Loan Documents to
the contrary notwithstanding, but without limiting the rights of any Lender,
Issuing Bank or any of their respective Affiliates under Section 9.05, each Loan
Party, the Agent and each Lender hereby agree that no Lender, in its capacity as
such, shall have any right individually to realize upon any collateral subject
to any Security and Guarantee Documents, it being understood and agreed that all
powers, rights and remedies hereunder or thereunder may be exercised solely by
the Agent, on behalf of the Lenders, in accordance with the terms hereof or
thereof, as applicable.  

SECTION 8.02. Rights as a Lender.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
any member of the Consolidated Group or other Affiliate thereof as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Lenders.

SECTION 8.03. Duties of Agent; Exculpatory Provisions.  (a)  The Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Borrower or a Lender.

(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

SECTION 8.04. Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the Amendment and
Restatement Effective Date, the Tranche B Effective Date, the making of an

60

--------------------------------------------------------------------------------

 

Advance or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Agent may presume that such condition is satisfactory to such
Lender unless the Agent shall have received notice to the contrary from such
Lender or Issuing Bank prior to the occurrence of the Amendment and Restatement
Effective Date, the Tranche B Effective Date, the making of such Advance or the
issuance of such Letter of Credit.  The Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05. Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent.  The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent.  The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.

SECTION 8.06. Resignation of Agent.  (a)  The Agent may at any time give notice
of its resignation to the Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”) then
the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Agent and, in consultation with the Borrower, appoint a successor.  If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”) then such removal
shall nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders hereunder, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above.  Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Agent (other than any rights to indemnity payments owed to
the retiring or removed Agent), and the retiring or removed Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents.  The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Agent’s resignation
or removal hereunder, the provisions of this Article and Section 9.04 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.

(d) Any resignation pursuant to this Section by a Person acting as Agent shall,
unless such Person shall notify the Borrower and the Lenders otherwise, also act
to relieve such Person and its Affiliates of any obligation to advance or issue
new, or extend existing, Letters of Credit where such advance, issuance or
extension is to occur on or after the effective date of such resignation.  Upon
the acceptance of a successor’s appointment as Agent hereunder, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank, (ii) the retiring Issuing
Bank shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

SECTION 8.07. Non-Reliance on Agent and Other Lenders.  Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges

61

--------------------------------------------------------------------------------

 

that it will, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.08. No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent or a Lender
hereunder.

SECTION 8.09. Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Agent (irrespective of whether the principal of any Advance or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agent and their respective agents and
counsel and all other amounts due the Lenders and the  Agent under Sections 2.04
and 9.04) allowed in such judicial proceeding; and

(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its respective agents and counsel,
and any other amounts due the Agent under Sections 2.04 and 9.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

SECTION 8.10. Collateral and Guaranty Matters.  From and after the Tranche B
Effective Date, each of the Lenders (including in each such Lender’s capacity as
a potential Cash Management Bank and/or Hedge Bank) and each Issuing Bank
irrevocably authorize the Agent, at its option and in its discretion,

(A) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon termination of the Commitments and payment in full of
all Obligations (other than (A) contingent indemnification obligations as to
which no claim has been asserted and (B) obligations and liabilities under Cash
Management Agreements and Hedge Agreements as to which arrangements satisfactory
to the applicable Cash Management Bank or Hedge Bank shall have been made) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit which have been Cash Collateralized), (ii) that is sold or distributed or
to be sold or distributed as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing by the Required Lenders (unless approval by a greater number
or percentage of Lenders is expressly provided in any Loan Document);

(B) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 5.03(a)(ii) and (iv); and

(C) to release any Guarantor from its obligations under the Security and
Guarantee Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Security and Guarantee Documents pursuant to this Section.  In each case as
specified in this Section, the Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of collateral from the
assignment and security interest granted under the Security and Guarantee
Documents, or to release such Guarantor from its obligations under the Security
and Guarantee Documents, in each case in accordance with the terms of the Loan
Documents and this Section; provided that the Borrower shall have delivered to
the Agent a certificate of a Responsible Officer of the Borrower certifying that
any such transaction has been consummated in compliance with this Agreement and
the other Loan Documents).

62

--------------------------------------------------------------------------------

 

SECTION 8.11. Cash Management Banks and Hedge Banks.  No Cash Management Bank or
Hedge Bank that obtains the benefits of any guarantee or any collateral by
virtue of the provisions hereof or of any Security and Guarantee Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of any
collateral (including the release or impairment of any collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article VIII to the contrary, the Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, any Secured Cash Management Obligations or Secured Hedging Obligations
unless the Agent has received written notice of such Obligations, together with
such supporting documentation as the Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc.  (a) Without limiting Section 8.10 and except as
otherwise provided below in this Section 9.01, no amendment or waiver of any
provision of this Agreement or the Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that (i) no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders, do any of the
following:  (x) waive any of the conditions specified in Section 3.01, (y)
change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Advances, or the number of Lenders, that shall be required for the
Lenders or any of them to take any action hereunder, or (z) amend this Section
9.01; (ii) no amendment, waiver or consent shall, unless in writing and signed
by each Lender directly affected thereby, do any of the following: (x) increase
the Commitments of such Lender, (y) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable to such Lender or (z) postpone any
date fixed for any payment of principal of, or interest on, the Advances or any
fees or other amounts payable to such Lender hereunder; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Required Revolving
Credit Lenders, waive any of the conditions specified in Section 3.04; and (iv)
no amendment, waiver or consent shall change the provisions of any Loan Document
in a manner that by its terms adversely affects the rights in respect of
payments due to Lenders holding Advances of one Class differently from the
rights of Lenders holding Advances of any other Class without, in addition to
the Lenders required above to take such action, the prior written consent of
Lenders holding a majority in interest of the outstanding Advances and unused
Commitments of each Class so adversely affected; and provided, further, that (i)
no amendment, waiver or consent shall, unless in writing and signed by the Agent
in addition to the Lenders required above to take such action, affect the rights
or duties of the Agent under this Agreement or any other Loan Document and (ii)
no amendment, waiver or consent shall, unless in writing and signed by the
Issuing Banks in addition to the Lenders required above to take such action,
adversely affect the rights or obligations of the Issuing Banks in their
capacities as such under this Agreement.

(b) Notwithstanding anything to the contrary contained in this Section 9.01, the
Borrower, the Administrative Agent and each Lender agreeing pursuant to the
terms thereof to make any Incremental Advances, Tranche B Incremental Loans or
Term Advance Increases, as applicable, in accordance with the provisions of
Section 2.23, may enter into (in the case of Incremental Advances) an
Incremental Assumption Agreement or (in the case of Tranche B Incremental Term
Loans and Term Advance Increases) the Tranche B Incremental Joinder without the
consent of any other Person; provided that after execution and delivery thereof
(and except as expressly provided otherwise therein), such Incremental
Assumption Agreement or Tranche B Incremental Joinder, as applicable, may
thereafter only be modified in accordance with the requirements of Section
9.01(a).

(c) Notwithstanding anything to the contrary contained in this Section 9.01 and
without limiting Section 2.23(a), during or in connection with the primary
syndication of the Tranche B Incremental Loans the Agent and the Borrower shall
be permitted to amend or otherwise modify any provision of the Loan Documents in
any manner not, when taken as a whole, materially adverse to the interests of
the Lenders when compared to this Agreement as in effect on the Amendment and
Restatement Effective Date, and such amendment shall become effective without
any further action or consent of any other Person.

(d) Notwithstanding anything to the contrary contained in this Section 9.01, (x)
the Security and Guarantee Documents and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Agent and may be amended, modified, supplemented and waived with the consent of
the Agent and the Borrower without the need to obtain the consent of any other
Person if such amendment, modification, supplement or waiver is delivered in
order (i) to comply with local law (including any foreign law or regulatory
requirement) or advice of local counsel, (ii) to cure any ambiguity,
inconsistency, obvious error or mistake or any error, mistake or omission of a
technical or immaterial nature jointly identified by the Agent and the Borrower
or (iii) to cause such Security and Guarantee Document or other document to be
consistent with this Agreement and the other Loan Documents and (y) following
the Tranche B Effective Date, the Agent and the Borrower shall have jointly
identified an ambiguity, inconsistency, obvious error or mistake or any error,
mistake or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents (other than the Security and Guarantee
Documents), then the Agent and the Borrower shall be

63

--------------------------------------------------------------------------------

 

permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other Person if the same is not
objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof.

(e)Notwithstanding anything to the contrary contained in this Section 9.01,
amendments, modifications or waivers of the Financial Covenant in Section
5.05(c), or waivers or consents to any Default or Event of Default resulting
from a breach thereof, shall solely require the consent of the Required RC/TLA
Lenders.

(f) Notwithstanding anything to the contrary contained in this Section 9.01, any
amendment, modification or waiver of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Advances or
Commitments of a particular Class (but not the Lenders holding Advances or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 9.01 if such Class of Lenders were the only Class of Lenders
hereunder at the time.

SECTION 9.02. Notices, Etc.  (a)  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

(i) if to the Borrower or any other Loan Party, to the Borrower at 1710 SAIC
Drive McLean, VA 22102, Attention of Paul E. Levi (Facsimile No. 703-676-5627;
Telephone No. 703 676-2283);

(ii) if to the Agent, to Citibank at Building #3, 1615 Brett Road, New Castle,
Delaware 19720 Attention of Bank Loan Syndications (Facsimile No. (212)
994-0961; Telephone No. (302) 894-6010;

(iii) if to Bank of America, N.A. in its capacity as Issuing Bank, to it at 315
Montgomery Street – 6 Floor, San Francisco, CA 94014, Attention of Albert
Wheeler (Facsimile No. 415-913-2356; Telephone No. 415-913-4761), and if to any
other Issuing Bank, to it at the address provided in writing to the Agent and
the Borrower at the time of its appointment as an Issuing Bank hereunder;

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications.  Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Article II if such Lender or
Issuing Bank, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication.  The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c) Change of Address, etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

(d) Platform.

(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Issuing Banks and the
other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).

64

--------------------------------------------------------------------------------

 

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through the Platform.

SECTION 9.03. No Waiver; Remedies.  No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

SECTION 9.04. Costs and Expenses.  (a)  Costs and Expenses.  The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Agent), in connection with the syndication of the Facilities, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Agent, any Lender or any Issuing Bank (including the fees, charges and
disbursements of any counsel for the Agent, any Lender or any Issuing Bank), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Advances made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit.

(b) Indemnification by the Borrower.  The Borrower shall indemnify the Agent
(and any sub-agent thereof), the Syndication Agent, each Co-Documentation Agent,
each Arranger, each Lender and each Issuing Bank, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable and documented related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Advance or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by a member of the Consolidated Group, or violation of or liability
under any Environmental Law by or of any member of the Consolidated Group, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 9.04(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Agent (or any sub-agent thereof), any Issuing
Bank or any Related Party of any of the foregoing, each Lender severally agrees
to pay to the Agent (or any such sub-agent), such Issuing Bank or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the aggregate principal amount of the Advances
and the Available Amount of all outstanding Letters of Credit at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Bank solely in its

65

--------------------------------------------------------------------------------

 

capacity as such, only the Revolving Credit Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Lenders’ Ratable Share of the Revolving Credit Facility (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought);
provided, further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent), such Issuing Bank in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) or such Issuing Bank in connection with
such capacity.  The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 2.02(e).

(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments.  All amounts due under this Section shall be payable not later
than five Business Days after demand therefor.

(f) Breakage.  If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made by the Borrower to or for the account of a
Lender (i) other than on the last day of the Interest Period for such Advance,
as a result of a prepayment or payment or Conversion pursuant to Section 2.08,
2.10 or 2.12, acceleration of the maturity pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Borrower pursuant to Section 9.07(a) or (ii) as a result of a
prepayment or payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Agent), pay to the Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (including loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.  If the amount of the
Committed Currency purchased by any Lender in the case of a Conversion or
exchange of Advances in the case of Section 2.08 or 2.12 exceeds the sum
required to satisfy such Lender’s liability in respect of such Advances, such
Lender agrees to remit to the Borrower such excess.

(g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.14 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.

SECTION 9.05. Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of set-off, (x) all amounts so set off shall be paid
over immediately to the Agent for further application in accordance with the
provisions of Section 2.20 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Advances owing to such Defaulting Lender as to which it exercised
such right of set-off.  The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of set-off) that such Lender, such Issuing Bank
or their respective Affiliates may have.  Each Lender and Issuing Bank agrees to
notify the Borrower and the Agent promptly after any such set-off and
application; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

66

--------------------------------------------------------------------------------

 

SECTION 9.06. Binding Effect.  This Agreement shall become effective on and as
of the Amendment and Restatement Effective Date and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Agent, the Issuing Banks and
each Lender and their respective successors and assigns, except that neither the
Borrower nor any other Loan Party shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders (and any other attempted assignment or transfer by any party hereto
shall be null and void).

SECTION 9.07. Assignments and Participations.  (a)  Successors and Assigns
Generally.  No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances (in each case
with respect to any Facility) at the time owing to it); provided that (in each
case with respect to any Facility) any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in each case
with respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund in respect of the Revolving Credit
Facility, the Term Facility or the Tranche B Incremental Facility; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within ten Business Days
after having received notice thereof;

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (i) the Revolving
Credit Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, (ii) any Term Advances if such
assignment is to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund in respect of the Revolving Credit Facility, the Term Facility or
the Tranche B Incremental Facility or (iii) any Tranche B Incremental Loans if
such assignment is to a Person who is not a Lender, an Affiliate of a Lender or
an Approved Fund in respect of the Revolving Credit Facility, the Term Facility
or the Tranche B Incremental Facility; and

(C) the consent of each Issuing Bank shall be required for any assignment in
respect of the Revolving Credit Facility.

67

--------------------------------------------------------------------------------

 

(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person.

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Ratable Share.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 9.04 and remain liable under Section 9.04(e)
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c) Register.  The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower, any Issuing Bank or the Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in 9.01(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.11, 9.04(f) and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(f) (it being
understood that the documentation required under Section 2.14(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to

68

--------------------------------------------------------------------------------

 

paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.11 or 2.14, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.18 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.05 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.15 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Advances or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.08. Confidentiality.  Each of the Agent, the Lenders and the Issuing
Banks agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; provided that such Person shall, to
the extent permitted by law, use its commercially reasonable efforts to promptly
inform the Borrower of such disclosure and to ensure that such Information is
accorded confidential treatment; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facilities; (h) with the consent of the Borrower;
(i) in syndication or other marketing materials relating to the Tranche B
Incremental Term Loans or (j) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, or
(y) becomes available to the Agent, any Lender, any Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Amendment and Restatement
Effective Date, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.09. Governing Law.  This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

SECTION 9.10. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which

69

--------------------------------------------------------------------------------

 

taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
email shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.11. Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.

(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.

(c) The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to the Borrower such excess.

SECTION 9.12. Jurisdiction, Etc.  (a)  Jurisdiction.  The Borrower irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender, any Issuing
Bank, or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the Agent,
any Lender or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

(b) Waiver of Venue.  The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (a) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

SECTION 9.13. Substitution of Currency.  If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the
Borrower) to be necessary to reflect the change in currency and to put the
Lenders and the Borrower in the same position, so far as possible, that they
would have been in if no change in such Committed Currency had occurred.

SECTION 9.14. No Liability of the Issuing Banks.  The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither an Issuing
Bank nor any of its Related Parties shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the failure to obtain any
document (other than any sight draft, certificates and documents expressly
required by the applicable Letter of Credit); (c) validity, sufficiency or
genuineness of documents, or of any endorsement thereon, even if such documents
should prove to be in any or all respects invalid, insufficient, fraudulent or
forged; (d)

70

--------------------------------------------------------------------------------

 

payment by such Issuing Bank against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or (e) any
other circumstances whatsoever in making or failing to make payment under any
Letter of Credit, except that the Borrower shall have a claim against such
Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were caused by such Issuing Bank’s willful misconduct
or gross negligence when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary;
provided that nothing herein shall be deemed to excuse such Issuing Bank if it
acts with gross negligence or willful misconduct in accepting such documents.

SECTION 9.15. Patriot Act Notice.  Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act.  The Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.16. Other Relationships; No Fiduciary Duty.  No relationship created
hereunder or under any other Loan Document shall in any way affect the ability
of the Agent and each Lender to enter into or maintain business relationships
with the Borrower or any Affiliate thereof beyond the relationships specifically
contemplated by this Agreement and the other Loan Documents.  The Borrower
agrees that in connection with all aspects of the transactions contemplated
hereby and any communications in connection therewith, the Borrower, its
Subsidiaries and their respective Affiliates, on the one hand, and the Agent,
the Lenders and their respective Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
advisory, equitable or fiduciary duties on the part of the Agent, any Lender or
any of their respective Affiliates, and no such duties will be deemed to have
arisen in connection with any such transactions or communications.  The Borrower
also hereby agrees that none of the Agent, any Lender or any of their respective
Affiliates have advised and are advising the Borrower as to any legal,
accounting, regulatory or tax matters, and that the Borrower is consulting its
own advisors concerning such matters to the extent it deems appropriate.

SECTION 9.17. Waiver of Jury Trial.  Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory).  Each party hereto (a) certifies that no representative, agent or
attorney of any other Person has represented, expressly or otherwise, that such
other Person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the other Loan Documents by, among
other things, the mutual waivers and certifications in the Section.

SECTION 9.18. Interest Rate Limitation.  Notwithstanding anything to the
contrary in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Advances or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by the Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 9.19. Effect of Restatement.  This Agreement shall, except as otherwise
expressly set forth herein, supersede the Original Credit Agreement from and
after the Amendment and Restatement Effective Date with respect to the
transactions hereunder and with respect to the Facilities and Letters of Credit
outstanding under the Original Credit Agreement as of the Amendment and
Restatement Effective Date.  The parties hereto acknowledge and agree, however,
that (a) this Agreement and all other Loan Documents executed and delivered
herewith do not constitute a novation, payment and reborrowing or termination of
the Facilities under the Original Credit Agreement and the other Loan Documents
as in effect prior to the Amendment and Restatement Effective Date, (b) such
obligations are in all respects continuing with only the terms being modified as
provided in this Agreement and the other Loan Documents, and (c) all references
in the other Loan Documents to the Original Credit Agreement shall be deemed to
refer without further amendment to this Agreement.

 

 

 

71

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SCIENCE APPLICATIONS

INTERNATIONAL CORPORATION

 

 

 

By:

 

/s/ John. R. Hartley

 

 

Name: John R. Hartley

 

 

Title: Chief Financial Officer

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A.

as Agent

 

 

 

By:

 

/s/ Justin Tichauer

 

 

Name: Justin Tichauer

 

 

Title: Director

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A.

as Lender

 

 

 

By:

 

/s/ Justin Tichauer

 

 

Name: Justin Tichauer

 

 

Title: Director

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

 


BANK OF AMERICA, N.A.

as Lender

 

 

 

By:

 

/s/ Kenneth J. Beck

 

 

Name: Kenneth J. Beck

 

 

Title: Director

 

 




[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO THE

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

 


PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

 

/s/ Matthew Sawyer

 

 

Name: Matthew Sawyer

 

 

Title: SVP

 

 

 

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO THE

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Lender:

 

SunTrust Bank

 

By:

 

/s/ Thomas F. Parrott

 

 

Name: Thomas F. Parrott

 

 

Title: Director

 

*By:

 

 

 

 

Name:

 

 

Title:

 




*For Lenders requiring a second signature

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO THE

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Lender:

 

U.S. Bank National Association

 

By:

 

/s/ John T. Pearson

 

 

Name: John T. Pearson

 

 

Title: Vice President

 

*By:

 

 

 

 

Name:

 

 

Title:

 




*For Lenders requiring a second signature

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO THE

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Lender:

 

Wells Fargo Bank, National Association

 

By:

 

/s/ Scott Santa Cruz

 

 

Name: Scott Santa Cruz

 

 

Title: Managing Director

 

*By:

 

 

 

 

Name:

 

 

Title:

 




*For Lenders requiring a second signature

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO THE

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Lender:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

By:

 

/s/ Maria Iarriccio

 

 

Name: Maria Iarriccio

 

 

Title: Director

 

*By:

 

 

 

 

Name:

 

 

Title:

 




*For Lenders requiring a second signature

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO THE

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Lender:

 

THE BANK OF NOVA SCOTIA

 

By:

 

/s/ Winston Lua

 

 

Name: Winston Lua

 

 

Title: Director

 

*By:

 

 

 

 

Name:

 

 

Title:

 




*For Lenders requiring a second signature

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO THE

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Lender:

 

The Northern Trust Company

 

By:

 

/s/ Joshua Metcalf

 

 

Name: Joshua Metcalf

 

 

Title: Officer

 

*By:

 

 

 

 

Name:

 

 

Title:

 




*For Lenders requiring a second signature

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO THE

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Lender:

 

SUMITOMO MITSUI BANKING CORPORATION

 

By:

 

/s/ Shuji Yabe

 

 

Name: Shuji Yabe

 

 

Title: Managing Director

 

*By:

 

 

 

 

Name:

 

 

Title:

 




*For Lenders requiring a second signature

[Signature Page to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

LENDER SIGNATURE PAGE TO THE

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

AMENDED AND RESTATED CREDIT AGREEMENT

 

Name of Lender:

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

 

By:

 

/s/ Alex K. Turner

 

 

Name: Alex K. Turner

 

 

Title: Senior Vice President

 

*By:

 

 

 

 

Name:

 

 

Title:

 

*For Lenders requiring a second signature

[Signature Page to Amended and Restated Credit Agreement]